            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 1 of 59



     Jennifer A. Reisch (CA Bar No. 223671)
 1   Equal Rights Advocates
 2   1170 Market Street, Suite 700
     San Francisco, CA 94102
 3   Ph: (415) 621-0672
     Fax: (415) 621-6744
 4   Email: jreisch@equalrights.org
 5
     Javier M. Guzman*
 6   Robin Thurston*
     Karianne Jones*
 7   Democracy Forward Foundation
     1333 H St. NW
 8   Washington, DC 20005
     Ph: (202) 448-9090
 9
     Fax: (202) 701-1775
10   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
     kjones@democracyforward.org
11
     Leecia Welch (CA Bar No. 208741)
12   Seth Galanter*
     Alice Y. Abrokwa*
13
     National Center for Youth Law
14   405 14th Street, 15th Floor
     Oakland, CA 94612, and
15   1313 L Street, NW, Suite 130
     Washington, DC 20005
16   Ph: (510) 835-8098
17   Fax: (510) 835-8099
     Emails: lwelch@youthlaw.org, sgalanter@youthlaw.com, aabrokwa@youthlaw.org
18
     Emily Martin*
19   Neena Chaudhry*
     Sunu Chandy*
20   National Women’s Law Center
21   11 Dupont Circle, NW, Suite 800
     Washington, DC 20036
22   Ph: (202) 588-5180
     Fax: (202) 588-5185
23   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org
24   *pro hac vice
25
     Counsel for Plaintiffs
26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 1
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 2 of 59



                                UNITED STATES DISTRICT COURT
 1                            NORTHERN DISTRICT OF CALIFORNIA
 2                                  SAN FRANCISCO DIVISION

 3   SURVJUSTICE, INC.,                          )
     1015 15th Street NW, Suite 632              )
 4   Washington, DC 20005,                       )
                                                 )
 5                                               )
     EQUAL RIGHTS ADVOCATES                      )
 6   1170 Market Street, Suite 700               )
     San Francisco, CA 94102,                    )
 7                                               )
     VICTIM RIGHTS LAW CENTER                    )
 8   520 SW Yamhill Street                       )
                                                 )    Case Number: 3:18-cv-00535-JSC
     Portland, OR 97204,                         )
 9
                                                 )
10          Plaintiffs,                          )    SECONDTHIRD AMENDED
                                                 )    COMPLAINT FOR INJUNCTIVE RELIEF
11   v.                                          )
                                                 )    DEMAND FOR JURY TRIAL
12                                               )
     ELISABETH D. DEVOS, in her official         )
     capacity as Secretary of Education,         )
13   400 Maryland Avenue SW                      )
14   Washington, DC 20202,                       )
                                                 )
15   KENNETH L. MARCUS, in his official          )
     capacity as Assistant Secretary for Civil   )
16                                               )
     Rights,                                     )
     400 Maryland Avenue SW                      )
17
     Washington, DC 20202,                       )
18                                               )
     U.S. DEPARTMENT OF EDUCATION,               )
19   400 Maryland Avenue SW                      )
     Washington, DC 20202,                       )
20                                               )
                                                 )
            Defendants.                          )
21
                                                 )
22

23
     1.     Plaintiffs SurvJustice, Inc., Equal Rights Advocates, and Victim Rights Law Center bring
24
     this action against Defendants U.S. Department of Education (“the Department” or “the
25

26   agency”), Secretary Elisabeth DeVos, and Assistant Secretary for Civil Rights Kenneth L.

27   Marcus seeking vacatur of the Department’s new policy, as expressed in a Dear Colleague Letter

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 2
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 3 of 59



     and Question and Answers guidance issued on September 22, 2017 (hereinafter jointly referred
 1

 2   to as the “2017 Title IX Policy” or “Policy”), concerning Title IX of the Education Amendments

 3   of 1972 (“Title IX”).

 4   2.     Over 45 years ago, Congress enacted Title IX to prohibit discrimination on the basis of
 5
     sex in educational programs and activities receiving federal financial assistance (hereinafter
 6
     “recipients” or “educational institutions”). This landmark civil rights law has helped fight sex
 7
     discrimination and promote equal educational access and opportunities for girls and women from
 8
     the classroom to the playing field.
 9

10   3.     Twenty years ago, acting on the basis of Supreme Court decisions and the recognition

11   that Title IX’s promise of equality is hollow if a student can be subjected to sexual harassment
12   with impunity, the Department issued its first guidance to educational institutions (both K-12
13
     schools and institutions of higher education) on the standards that govern their response to sexual
14
     harassment, a form of sex discrimination. Since then, through several successive guidance
15
     materials issued under Administrations led by both political parties, the Department has
16

17   reaffirmed that Title IX’s prohibition on sex discrimination requires recipients to prevent and

18   redress sex and gender-based harassment. These policies recognize that students who experience

19   sexual harassment, including in its most extreme form, sexual violence, suffer not only
20   physically and emotionally, but also in their ability to participate in and benefit from educational
21
     opportunities, on the basis of their sex.
22

23

24

25

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 3
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 4 of 59



     4.     The reaffirmation of Title IX’s protections continued until September 2017, when the
 1

 2   Department formally rescinded sexual violence guidance documents issued in 2011 and 2014

 3   and issued new conflicting policy documents to educational institutions.1

 4   5.     The 2017 Title IX Policy imposes significant changes on educational institutions and on
 5
     students to the detriment of survivors of sexual violence. For example, whereas previous
 6
     Department Title IX guidance advised educational institutions to make available interim
 7
     measures, such as a revised class schedule or new housing assignment, in order to protect the
 8
     safety of students who complain of sexual harassment and preserve their access to an education,
 9

10   the 2017 Title IX Policy prohibits schools from making available interim measures to a

11   complainant unless they are offered “on equal terms” to respondent(s) who are being
12   investigated for sexual misconduct. The 2017 Title IX Policy also removes protections for sexual
13
     harassment victims, such as by allowing schools to resolve complaints through mediation
14
     between the parties, even in cases of alleged sexual assault, where the pressure to agree to
15
     mediation can be coercive.
16

17   6.     TheThe 2017 Title IX Policy is substantively unlawful. It conflicts with existing Title IX

18   requirements and fails to provide a reasoned justification for its reversal in position. It is also

19   based on a legally and factually mistaken view that earlier guidance limited due process
20   protections for students. And in issuing the 2017 Title IX Policy, the Department failed to take
21
     into account reliance interests that students, and organizations like Plaintiffs that work with
22
     students, have in the protections set out in prior guidance documents. Instead, the 2017 Title IX
23

24

25   1
      See U.S. Dep’t of Educ., Ltr. from Ass’t Sec’y Candice Jackson (Sept. 22, 2017),
     https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf (“2017 Dear
26
     Colleague Letter”); U.S. Dep’t of Educ., Q&A on Campus Sexual Misconduct (Sept. 22, 2017),
27   https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf (“2017 Q&A”).

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 4
             Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 5 of 59



     Policy, which disproportionately burdens women and girls, was motivated by the baseless and
 1

 2   discriminatory but longstanding stereotype that women and girls tend to lie about or exaggerate

 3   experiences of sexual assault and harassment. As such, it discriminates on the basis of sex in

 4   violation of the equal protection guarantee of the Fifth Amendment of the United States
 5
     Constitution.
 6
     6.7.    Plaintiffs therefore respectfully request that the 2017 Title IX Policy be vacated.
 7
                                             Jurisdiction and Venue
 8
     7.8.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.
 9

10   8.9.    Venue is proper under 28 U.S.C. § 1391(e) because Equal Rights Advocates, a plaintiff,

11   resides in San Francisco, California.
12                                        Intradistrict Assignment
13
     9.10.   Filing is proper in this Judicial District because Equal Rights Advocates, a plaintiff, is
14
     located in San Francisco, California.
15
                                                    Parties
16

17   10.11. Plaintiff SurvJustice, Inc., (“SurvJustice”) is a national not-for-profit organization based

18   in Washington, D.C., founded in 2014. SurvJustice’s mission is to increase the prospect of

19   justice for survivors of sexual violence. It pursues this goal through legal assistance, policy
20   advocacy, and institutional training. Through its efforts, SurvJustice aims to decrease the
21
     prevalence of sexual violence throughout the country.
22
     11.12. SurvJustice provides legal assistance to survivors of sexual violence in campus
23
     proceedings, as well as civil and criminal legal systems. The majority of requests for legal
24

25   assistance that SurvJustice receives are from students at institutions of higher education.

26   SurvJustice staff help sexual violence survivors navigate the campus grievance process,

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 5
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 6 of 59



     including by reporting the violence; assisting survivors throughout any investigation; advising
 1

 2   survivors in campus hearings; helping survivors with any appeals; and helping survivors access

 3   accommodations and services from their educational institutions. They frequently serve as

 4   “advisors of choice” for college students in institutional disciplinary actions for cases of alleged
 5
     domestic violence, dating violence, sexual assault, or stalking, as provided for by the Clery Act
 6
     as amended by the 2013 Violence Against Women Reauthorization Act, 20 U.S.C. §
 7
     1092(f)(8)(B)(iv)(II) (“Clery Act”). SurvJustice staff also represent survivors in civil litigation or
 8
     refer survivors to other qualified lawyers for such representation. SurvJustice also assists
 9

10   survivors in reporting crimes to law enforcement, in advocating for prosecution, and by serving

11   as media representatives for victims and their families in high-profile criminal cases.
12   12.13. SurvJustice also trains educational institutions to prevent and address sexual violence
13
     through compliance with federal law, enforcement of victims’ rights, and adoption of best
14
     practices that include development of a culture that supports survivors and encourages “sexual
15
     respect” (i.e., respect in sexual interactions and relationships). As part of this work, SurvJustice
16

17   has provided the annual training required by the Clery Act to various campus officials across the

18   country who investigate and adjudicate complaints of sexual assault, dating violence, domestic

19   violence, and stalking.
20   13.14. SurvJustice also engages in policy advocacy by providing technical assistance and advice
21
     to legislators and policymakers on various state and federal legislation and policy efforts
22
     regarding sexual violence, and by working with changemakers within their communities on local
23
     policy efforts, especially on college and university campuses.
24

25   14.15. SurvJustice brings this action on its own behalf because the challenged 2017 Title IX

26   Policy (i) requires resource-intensive efforts that impede its daily operations; (ii) limits the

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 6
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 7 of 59



     efficacy of available avenues of redress for the students it serves; (iii) increases the costs it bears
 1

 2   in its work on behalf of sexual violence survivors—for example, by causing it to waive intake

 3   fees and reduce or waive speaking fees; and (iv) otherwise directly conflicts with, impairs, and

 4   frustrates SurvJustice’s organizational mission and priorities.
 5
     15.16. As an organization that provides direct assistance and referral services to survivors of
 6
     sexual violence, SurvJustice’s core mission and daily operations have been and will continue to
 7
     be impeded by the chilling effect that the 2017 Title IX Policy has had and continues to have on
 8
     the reporting of sexual violence.
 9

10   16.17. Following and as a result of the 2017 Title IX Policy change, SurvJustice experienced a

11   decrease in the number of sexual violence survivors seeking its services. This trend is borne out
12   by SurvJustice’s interactions with particular college and university students who have questioned
13
     whether they should continue with their plans to report sexual violence given the uncertainty
14
     regarding their legal protections and an anticipated lowered likelihood of success created by the
15
     policy change.
16

17   17.18. Following the 2017 Title IX Policy change and as a result of the change, SurvJustice has

18   provided an increased number of student rights trainings at college and university campuses.

19   These additional trainings are necessary to respond to confusion created by the 2017 Title IX
20   Policy among students about their legal rights. SurvJustice has also significantly reduced its price
21
     for doing these trainings or agreed to provide them pro bono in response to increased need
22
     resulting from the widespread uncertainty among students regarding their legal protections
23
     following the 2017 Title IX Policy change.
24

25   18.19. SurvJustice has also had to devote significant staff time to reviewing and understanding

26   the 2017 Title IX Policy in order to advise clients in ongoing campus investigations and advocate

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 7
             Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 8 of 59



     on their behalf. This shift in use of time due to the change in policy decreased the amount of time
 1

 2   that SurvJustice has available to provide legal services, including work on ongoing civil

 3   litigation.

 4   19.20. The 2017 Title IX Policy makes it more difficult for SurvJustice to accomplish its
 5
     mission of obtaining justice for survivors of sexual violence, both because it makes beneficial
 6
     outcomes less likely for survivors and because even where those outcomes are still available,
 7
     success will take more staff time and effort.
 8
     20.21. For example, SurvJustice often advocates for schools to provide accommodations to its
 9

10   clients, including during the pendency of an investigation, so that they can continue to learn

11   safely. SurvJustice often requests unilateral no-contact orders on its clients’ behalf but has
12   opposed mutual no-contact orders because they tend to be retaliatory.2 Yet the agency’s Title IX
13
     policyPolicy change requires no-contact orders to be mutual, by prohibiting a school from
14
     making interim measures available to only one party. SurvJustice has observed schools issuing
15
     mutual no contact orders on a regular basis. The 2017 Title IX Policy therefore impedes
16

17   SurvJustice’s mission by making it more difficult for SurvJustice to obtain interim measures that

18   are appropriate for survivors of sexual harassment and to ensure ongoing access to education for

19   its clients in accordance with its mission.
20   21.22. In addition, since the 2017 Title IX Policy no longer identifies any benchmarks to
21
     determine whether educational institutions are meeting their obligation to resolve reports of
22
     sexual violence in a timely fashion, SurvJustice has observed a trend in educational institutions
23

24
     2
       SurvJustice argues that mutual no-contact orders are forms of retaliation when there is no basis
25   to place the order against victim-complainants other than the fact that they made a Title IX
     complaint. In such instances, schools limit victims’ access to educational opportunities and
26
     benefits as a direct result of the victims’ assertion of their federal rights and utilization of the
27   Title IX grievance process.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 8
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 9 of 59



     not responding at all, or not responding as promptly, to its clients’ complaints. This trend has
 1

 2   required SurvJustice to spend additional staff time and resources that it has not had to spend in

 3   the past attempting to get school officials to respond to a survivor’s complaint of sexual violence.

 4   22.23. The Department’s 2017 Title IX Policy also makes it more difficult for SurvJustice to
 5
     obtain beneficial results for its clients due to, among other particulars, its endorsement of one-
 6
     sided appeal rights and a heightened standard of evidence that disfavors survivors and makes
 7
     findings of responsibility for sexual misconduct more onerous.
 8
     23.24. Plaintiff Equal Rights Advocates (“ERA”) is a national non-profit civil rights
 9

10   organization based in San Francisco, California. Founded in 1974, ERA is dedicated to

11   protecting and expanding economic educational access and opportunities for women and girls.
12   24.25. ERA furthers its mission through engaging in public education efforts, as well as policy
13
     reform and legislative advocacy; providing free legal information and counseling; and litigating
14
     cases involving issues of gender discrimination in employment and education at all stages, from
15
     the administrative agency process through and including the United States Supreme Court. ERA
16

17   has a long history of pursuing gender justice and equal opportunity for women and girls in

18   education and has litigated a number of important precedent-setting cases under Title IX,

19   including Doe v. Petaluma City School District, 54 F.3d 1447 (9th Cir. 1995), which held for the
20   first time that a school can be sued for sex discrimination under that law when it fails to address
21
     one student’s serious harassment of another. ERA has participated as amicus curiae in scores of
22
     state and federal cases involving the interpretation and application of procedural rules and civil
23
     rights laws that have an impact on access to justice and economic opportunity for women and
24

25   girls. Through its Advice and Counseling program, ERA also provides free information and

26   assists individuals on matters relating to sex and gender discrimination at work and in school. As

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 9
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 10 of 59



     part of its mission, ERA counsels and represents women who have been victims of sexual
 1

 2   harassment and/or sexual assault in matters pursuant to Title IX.

 3   25.26. ERA brings this action on its own behalf because the challenged 2017 Title IX Policy

 4   (i) requires resource-intensive efforts that divert resources from its daily operations; (ii) limits
 5
     the efficacy of available avenues of redress to ERA’s clients and others it serves, (iii) increases
 6
     the costs ERA bears in its work on behalf of student survivors of sexual violence; and (iv)
 7
     otherwise directly conflicts with, impairs, and frustrates ERA’s organizational mission and
 8
     programmatic priorities.
 9

10   26.27. ERA has had to expend resources over and above what it would otherwise have expended

11   in order to counteract the effects of the 2017 Title IX Policy change. For example, to counteract
12   the effects of the Title IX policyPolicy change, ERA has had to divert staff time and resources
13
     away from core programmatic activities, such as litigating employment-related civil rights
14
     enforcement cases and cases involving Title IX enforcement that do not relate to sexual violence
15
     in schools, in order to step up its efforts to assist victims of sexual harassment and assault in
16

17   educational settings obtain redress. In particular, ERA has launched a national initiative to End

18   Sexual Violence in Education (“ESVE”) to narrow a justice gap for survivors of sexual violence

19   that ERA has observed is expanding rapidly given the unlawful actions Defendants have taken.
20   Through the ESVE Initiative, which was launched as a result of the Department’s 2017 Title IX
21
     Policy change, ERA is expanding its Advice & Counseling program, re-designing its intake
22
     process, and developing new resources to better reach and serve individuals facing sexual
23
     harassment and violence in schools. Additionally, as part of ESVE and in order to counteract the
24

25   negative impact of policy changes and rollbacks at the federal level on ERA’s clients and the

26   communities it serves, ERA is expending resources and diverting resources away from core

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 10
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 11 of 59



     programmatic activities in order to establish a network of attorneys to provide pro bono
 1

 2   counseling and other assistance to victims of sexual harassment and assault in schools. In order

 3   to recruit, train, and support these pro bono attorneys and to meet the increased demand for legal

 4   assistance in this area, ERA created a new position and hired its first-ever Pro Bono Coordinator.
 5
     It also is planning to build a new website where advocates for survivors can find and share
 6
     resources with each other.
 7
     27.28. Moreover, as an organization that has a longstanding history of providing direct
 8
     assistance and referral services to survivors of sexual violence, ERA is hampered in its ability to
 9

10   assist the victims of sexual harassment and assault that it represents and counsels in obtaining

11   equitable outcomes and redress for the harms they have suffered. In particular, and as discussed
12   more fully below, the 2017 Title IX Policy permits schools to offer asymmetric appellate rights
13
     that disadvantage victims of sexual harassment, including sexual assault; tells schools to make
14
     interim safety measures, such as no-contact orders, available on “equal terms” to complainants
15
     and respondents during the pendency of an investigation without any allegation that the
16

17   complainant committed any misconduct or may have done something that undermines the

18   respondent’s sense of safety; permits schools to evade responsibility for protecting students and

19   the school community as a whole by resolving claims of sexual assault privately through
20   mediation; and rolls back other critical protections for survivors that inhibit ERA’s ability to
21
     obtain redress and achieve results for its clients.
22
     28.29. Plaintiff Victim Rights Law Center (“VRLC”) is a non-profit organization with
23
     locations in Oregon and Massachusetts dedicated solely to serving the legal needs of rape and
24

25   sexual assault victims. VRLC’s mission is to provide legal representation to victims of rape and

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 11
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 12 of 59



     sexual assault to help rebuild their lives and to promote a national movement committed to
 1

 2   seeking justice for every rape and sexual assault victim.

 3   29.30. VRLC provides legal free, comprehensive services to help restore victims’ lives after

 4   experiencing sexual violence, ensuring that survivors may stay in school; protecting their
 5
     privileged and confidential mental health, medical, and education records; preserving their
 6
     employment; maintaining safe housing; securing their immigration status; and swiftly accessing
 7
     victim compensation and other benefits. As part of its work, VRLC provides legal services
 8
     and/or facilitates the provision of legal services to individuals who have experienced sexual
 9

10   violence and/or assault on elementary, secondary, and higher education campuses. With almost

11   50 percent of VRLC’s clients under the age of 24, a substantial portion of its practice is
12   providing education-related legal consultation and representation. VRLC attorneys represent
13
     campus victims to communicate effectively with campus administrators, acquire interim
14
     measures and accommodations to secure their education, prepare and attend disciplinary
15
     hearings, file appeals, and, if necessary, file complaints with the Department of Education,
16

17   Office of Civil Rights (“OCR”).

18   30.31. VRLC brings this action on its own behalf because, as detailed below, the challenged

19   Title IX policyPolicy concretely frustrates its mission and purpose through (among other things)
20   (i) requiring resource-intensive efforts that impede its daily operations, (ii) impairing its mission
21
     of providing legal assistance to survivors of sexual assault and/or violence, (iii) limiting the
22
     efficacy of available avenues of redress for the population it seeks to serve, (iv) requiring that
23
     resources be diverted in order to combat the harmful effects of the Title IX policyPolicy, and (v)
24

25   otherwise directly conflicts with, impairs, and frustrates VRLC’s organizational mission and

26   priorities.

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 12
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 13 of 59



     31.32. The new 2017 Title IX Policy has been devastating to VRLC’s mission and its
 1

 2   operational activities. For example, as result of the 2017 Title IX Policy, sexual violence and

 3   assault victims have expressed an unwillingness to report harassment and assault to campus

 4   authorities, denying VRLC the ability to achieve its mission. VRLC saw an immediate chilling
 5
     effect after the Department issued its 2017 Dear Colleague letterLetter and new Title IX
 6
     policyPolicy. VRLC has seen a decline in the number of sexual violence and assault survivors
 7
     willing to pursue justice through campus processes. The 2017 Title IX Policy makes it less likely
 8
     for VRLC clients to engage in the campus process due to, among other particulars, its
 9

10   endorsement of one-sided appeal rights and a heightened standard of evidence that disfavors

11   survivors and makes findings of responsibility for sexual assault and violence more onerous.
12   Moreover, as a result of the new Title IX policyPolicy, there has been a decline in the number of
13
     survivors willing to file complaints with the Department of Education and/or otherwise
14
     communicating with the Department of Education where there is already an investigation
15
     pending. Such declines in reporting and hesitance to participate in the grievance process either
16

17   through educational institutions or at the Department of Education directly threaten and frustrate

18   VRLC’s mission and purpose.

19   32.33. In addition to chilling and discouraging sexual violence and assault victims from availing
20   themselves of campus processes, the new Title IX policyPolicy has made it more difficult for
21
     VRLC to provide appropriate legal advice that helps its clients weigh their options with the best
22
     information, leading to further reductions in reports of sexual violence and assault.
23
     33.34. In cases where a survivor or victim may proceed with a claim (which is rare under the
24

25   new Title IX policyPolicy), VRLC’s mission remains frustrated given the nature of the Title IX

26   policyPolicy. In particular, the 2017 Title IX Policy makes it more difficult for VRLC to

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 13
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 14 of 59



     accomplish its mission of obtaining justice for survivors of sexual violence, both because it
 1

 2   makes beneficial outcomes less likely for survivors and because even where those outcomes are

 3   still available, success will take more staff time and effort. In addition, since the 2017 Title IX

 4   Policy no longer requires colleges and universities to resolve reports of sexual violence in a
 5
     timely fashion, VRLC has observed a trend in educational institutions not responding or not
 6
     responding as promptly to its clients’ complaints. This trend has required VRLC to spend
 7
     additional staff time and resources that it has not had to spend in the past attempting to get school
 8
     officials to respond.
 9

10   34.35. VRLC has also had to devote staff time to reviewing and understanding the 2017 Title IX

11   Policy in order to advise clients in ongoing campus investigations and advocate on their behalf.
12   This use of time has decreased the amount of time that it has available to provide legal services,
13
     including work on ongoing civil litigation.
14
     35.36. Defendant U.S. Department of Education (“the Department” or “the agency”) is a
15
     federal agency headquartered in Washington, D.C. As discussed more fully below, the
16

17   Department implements Title IX through issuing regulations and guidance documents and is also

18   tasked with administrative enforcement of Title IX, 20 U.S.C. § 1682. As a federal agency, the

19   Department is subject to the requirements of the Administrative Procedure Act and the United
20   States Constitution.
21
     36.37. Defendant Elisabeth D. DeVos is the United States Secretary of Education. She is sued
22
     in her official capacity.
23
     37.38. Defendant Kenneth L. Marcus is the Assistant Secretary for Civil Rights. He is sued in
24

25   his official capacity.

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 14
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 15 of 59



                                               Background
 1

 2   38.39. Sexual harassment—which is conduct including, but not limited to, unwelcome sexual

 3   advances, requests for sexual favors, and other unwelcome verbal, nonverbal, or physical

 4   conduct of a sexual nature that targets someone because of their sex, including sexual assault or
 5
     other sexual violence (hereinafter “sexual harassment” or “sexual harassment, including sexual
 6
     violence”)—is widespread in schools across the country, particularly in institutions of higher
 7
     education.
 8
     39.40. Sexual harassment disproportionately impacts women and girls. One in five women and
 9

10   one in fourteen men experience sexual assault while in college.3 As the last Administration’s

11   Task Force to Protect Students from Sexual Assault concluded: “For female bisexual and
12   transgender students, victimization rates are even higher: More than 1 in 4 transgender students
13
     and more than 1 in 3 of bisexual students experience sexual assault while in college.”4
14

15

16
     3
17     The White House, The Second Report of the White House Task Force to Protect Students from
     Sexual Assault, 9 (Jan. 5, 2017), https://obamawhitehouse.archives.gov/sites/obamawhitehouse.
18   archives.gov/files/images/Documents/1.4.17.VAW%20Event.TF%20Report.PDF. Similarly, a
     2007 report found that one in five women were victims of sexual assault while in college and
19   that approximately 6.1 percent of men were victims of sexual assault during college. Krebs, et
     al., The Campus Sexual Assault (CSA) Study Final Report 5-5 (Oct. 2007),
20
     https://www.ncjrs.gov/pdffiles1/nij/grants/221153.pdf. A report published by the American
21   Association of University Women similarly concluded that: “Girls were more likely than boys to
     be sexually harassed, by a significant margin (56 percent versus 40 percent) [during the 2010-
22   2011 school year]. Girls were more likely than boys to be sexually harassed both in person (52
     percent versus 35 percent) and via text, e-mail, Facebook, or other electronic means (36 percent
23   versus 24 percent). This finding confirms previous research showing that girls are sexually
     harassed more frequently than boys and that girls’ experiences tend to be more physical and
24
     intrusive than boys’ experiences.” Catherine Hill and Holly Kearl, Crossing The Line, Sexual
25   Harassment at School, American Association of University Women, 2 (2011),
     https://www.aauw.org/files/2013/02/Crossing-the-Line-Sexual-Harassment-at-School.pdf.
26   4
         The White House, supra note 3 at 9.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 15
               Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 16 of 59



     40.41. While sexual harassment on college campuses is more widely known, students of all ages
 1

 2   face sexual harassment, including sexual assault. A nationally representative survey of students

 3   in grades 7-12 in 2011 concluded that nearly half of the students surveyed experienced some

 4   form of sexual harassment that school year, and the majority said that the experience had a
 5
     negative effect on them.5 Of these students, “[g]irls were more likely than boys to be sexually
 6
     harassed, by a significant margin.”6 Children who experience sexual violence are nearly 14 times
 7
     more likely to experience rape or attempted rape in their first year of college, according to the
 8
     National Center for Victims of Crime.7
 9

10   41.42. Experiences of sexual violence harm students physically, psychologically, and

11   academically. Research shows that the effects of sexual assault in high school has consequences
12   that are “delayed and long lasting.”8 Sexually victimized students are more likely to drop classes,
13

14

15

16

17

18

19

20   5
         Hill and Kearl, supra note 3 at 2.
21   6
         Id.
     7
22    Mark Keierleber, The Younger Victims of Sexual Violence in School, The Atlantic, Aug. 10,
     2017, https://www.theatlantic.com/education/archive/2017/08/the-younger-victims-of-sexual-
23   violence-in-school/536418/.
     8
24     Dana Bolger, Gender Violence Costs: School’s Financial Obligations Under Title IX, 125, Yale
     L. J. 2106, 2118 (May 2016), https://www.yalelawjournal.org/feature/gender-violence-costs-
25   schools-financial-obligations-under-title-ix#_ftnref72 (“Violence—and institutional indifference
     in its wake—changes the courses of survivors’ lives, with educational and employment
26
     consequences following them far into the future.”).
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 16
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 17 of 59



     change residences, and have lower GPAs, creating long-term consequences for professional
 1

 2   success and earning potential.9

 3   42.43. Incidents of sexual harassment, including sexual violence, are often underreported,

 4   especially on college campuses. For example, the Campus Climate Survey Validation Study
 5
     found that only 7 percent of students who indicated that they had been raped reported the rape to
 6
     school authorities.10
 7
     43.44. If unreported or inappropriately addressed, sexual harassment can continue unchecked
 8
     and create ongoing hostile environments for those who are the targets of such attacks.
 9

10                            Title IX of the Education Amendments of 1972

11   44.45. Signed into law by President Nixon, Title IX of the Education Amendments of 1972, 20
12   U.S.C. § 1681, prohibits discrimination on the basis of sex in any federally funded education
13
     program or activity. When a recipient institution fails to comply with Title IX or to take action to
14
     remedy its non-compliance, it can be subject to a range of enforcement actions, including the
15
     loss of federal financial assistance. 20 U.S.C. § 1682.
16

17

18

19

20
     9
21    Victoria L. Banyard et al., Academic Correlates of Unwanted Sexual Contact, Intercourse,
     Stalking, and Intimate Partner Violence: An Understudied but Important Consequence for
22   College Students, J. of Interpersonal Violence (June 21, 2017),
     http://journals.sagepub.com/doi/10.1177/0886260517715022; National Women’s Law Center,
23   Let Her Learn: Stopping School Pushout for Girls Who Have Suffered Harassment and Sexual
     Violence, 8 (2017), https://nwlc-ciw49tixgw5lbab.stackpathdns.com/wp-
24
     content/uploads/2017/04/final_nwlc_Gates_HarassmentViolence.pdf (finding that 43 percent of
25   girls who are survivors of sexual violence missed 15 days or more of school, compared to 25
     percent of girls overall).
26   10
          The White House, supra note 3 at 10.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 17
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 18 of 59



     45.46. The Supreme Court has squarely held that sexual harassment, which includes sexual
 1

 2   violence, is a form of sex discrimination that Title IX requires schools to address and

 3   remediate.11

 4             The Department of Education’s Implementation and Enforcement of Title IX
 5
     46.47. The U.S. Department of Education is the lead agency charged with enforcing Title IX. It
 6
     may do so by establishing rules, regulations, and procedures that implement Title IX and define
 7
     the ways in which educational institutions comply with Title IX’s requirements. See 20 U.S.C.
 8
     § 1682.
 9

10   47.48. In 1975, the Department’s predecessor promulgated regulations to effectuate Title IX.

11   See 40 Fed. Reg. 24,128 (June 4, 1975). As amended, those regulations remain in effect today
12   and apply to educational institutions that receive federal financial assistance. See 34 C.F.R. pt.
13
     106. Among other things, the regulations incorporate Title IX’s nondiscrimination mandate, see
14
     id. § 106.31(a), and identify specific actions that constitute discrimination, see id. § 106.31(b),
15
     and require assurances from recipients of federal financial assistance that their programs and
16

17   activities comply with regulatory requirements, see id. § 106.4(a).

18   48.49. Recipients found to have discriminated on the basis of sex must “take such remedial

19   action as the Assistant Secretary [for Civil Rights] deems necessary to overcome the effects of
20   such discrimination.” Id. § 106.3(a).
21
     49.50. The regulations require that recipients “adopt and publish grievance procedures providing
22
     for prompt and equitable resolution” of student and employee complaints of sexual
23
     discrimination, including sexual assault and other forms of sexual harassment. Id. § 106.8(b).
24

25
     11
       See, e.g., Franklin v. Gwinnett Cnty Public Schools, 503 U.S. 60, 75 (1992) (citing Meritor
26
     Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986); Davis v. Monroe Cnty. Bd. of Educ., 526 U.S.
27   629 (1999); Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274 (1998).

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 18
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 19 of 59



     Such grievance procedures are designed to facilitate the reporting and resolution of complaints of
 1

 2   such sex discrimination so as to prevent and remedy hostile environments on campus.

 3   50.51. These same regulations require that educational institutions “designate at least one

 4   employee”—commonly known as a Title IX coordinator—“to coordinate its efforts to comply
 5
     with and carry out its responsibilities” under Title IX, including any investigation of any
 6
     complaint of sexual discrimination, including sexual violence and other forms of sexual
 7
     harassment. Id. § 106.8(a).
 8
     52.    The regulations further require that applicants for and recipients of federal financial
 9

10   assistance sign assurances, see id. § 106.4(a), in which they commit to complying with all rules,

11   regulations, guidelines, policies, and standards related to Title IX issued by the Department.
12   There are at least two assurances that recipients of Department financial assistance may sign to
13
     meet that requirement.
14
     53.    The Department’s Assurance provides, in pertinent part:
15
                    The applicant provides this assurance for the purpose of obtaining
16                  Federal grants, loans, contracts (except contracts of insurance of
17                  guaranty), property, discounts, funds made available through the
                    U.S. Department of Education, or other Federal financial
18                  assistance from the Department. This assurance applies to all
                    Federal financial assistance from or funds made available through
19                  the Department, including any that the applicant may seek in the
                    future.12
20

21   Applicants agree that they “must comply” with Title IX, as well as “[a]ll regulations, guidelines,

22   and standards issued by the Department” under Title IX “in order to continue receiving Federal

23   financial assistance from the Department.”13 The Assurance specifies that it “is binding on the
24

25   12
        U.S. Dep’t of Educ., Off. for C.R., Assurances of Compliance,
26   https://www2.ed.gov/about/offices/list/ocr/letters/boy-scouts-assurance-form.pdf.
     13
        Id.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 19
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 20 of 59



     applicant” and that, if the applicant fails to comply, “financial assistance can be terminated and
 1

 2   the applicant can be declared ineligible to receive further assistance.”14

 3   54.    The Department’s Revised Assurances Template for a consolidated State plan

 4   incorporates the Office of Management and Budget’s (OMB’s) Standard Form 424B, Assurances
 5
     for Non-Construction Programs.15 Recipients that sign this assurance form agree to comply with
 6
     Title IX, as well as with “all applicable requirements of all other Federal laws, executive orders,
 7
     regulations, and policies governing this program.”16 An applicant “certifies and assures
 8
     compliance with” that form “in order to receive Federal allocations” of funding.17 The Revised
 9

10   Assurances Template that is posted on the Department’s website was in effect at the time the

11   challenged Title IX Policy was issued on September 22, 2017.18 Further, although that version
12   of the Revised Assurances Template lists an expiration date under the Paperwork Reduction Act
13
     of September 30, 2017, the Department sought19 and received20 an “extension without change”
14

15

16   14
        Id.
     15
        U.S. Dep’t of Educ., Revised Assurances Template 2 (May 2017),
17
     https://www2.ed.gov/admins/lead/account/stateplan17/reviseded18100576.pdf (“An authorized
18   representative of the SEA must sign the enclosed assurances and the standard forms
     attached in Appendix A …); id. at 5 (“The SEA certifies and assures compliance with the
19   following enclosed forms: 1) Assurances for Non-Construction Programs (SF 424B Form).”).
     16
        Id. at 6-7 ¶¶ 6, 18.
20   17
        Id. at 5, 2 (last checkbox).
     18
21      Id. at 1.
     19
        82 Fed. Reg. 34,291 (July 24, 2017) (“proposing an extension of an existing information
22   collection”), https://www.govinfo.gov/content/pkg/FR-2017-07-24/pdf/2017-15449.pdf;
     Regulations.gov, https://www.regulations.gov/document?D=ED-2017-ICCD-0021-0522 (listing
23   forms, including Standard Form 424B, that were part of proposed extension).
     20
        See OMB, Information Collection Request – Office of Information and Regulatory Affairs,
24   Conclusion, https://www.reginfo.gov/public/do/PRAViewICR?ref_nbr=201707-1810-001#
25   (“Conclusion Action” was “[a]pproved without change” with a new expiration date of
     “09/30/2020”); see also OMB, Documents for Information Collection (including Standard Form
26   424B as one of the documents included in the OMB approval),
     https://www.reginfo.gov/public/do/PRAViewIC?ref_nbr=201707-1810-001&icID=21256.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 20
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 21 of 59



     of the Revised Assurances Template until September 30, 2020. A recipient’s promise to comply
 1

 2   with the Assurance attached to the Revised Assurances Template is therefore still in effect.

 3   51.55. In addition to promulgating Title IX’s implementing regulations, the Department has

 4   issued a series of guidance documents that explain the obligations recipient schools and
 5
     universities are required to take under Title IX. In the recent past, the Department has used the
 6
     synonyms “guidance” and “guidelines” interchangeably in describing its Title IX policies.21 The
 7
     guidance document challenged here, the 2017 Title IX Policy, consists of “guidelines” and
 8
     “policies” that schools must comply with under the terms of the signed assurances. Furthermore,
 9

10   as the Department declared when it announced the 2017 Title IX Policy, the new guidance

11   “explains the Department’s current expectations of schools.”22
12                               The 1997 Sexual Harassment Guidance
13
     52.56. The first of suchthe Department’s guidance documents addressing educational
14
     institutions’ obligations to address sexual harassment, titled Sexual Harassment Guidance:
15
     Harassment of Students by School Employees, Other Students, or Third Parties, was published in
16

17   1997 after a public notice and comment period and “extensive consultation with interested

18   parties, [including] students, teachers, school administrators, and researchers.” See 61 Fed. Reg.

19   42,728 (Aug. 16, 1996),); 61 Fed. Reg. 52,172 (Oct. 4, 1996), and); 62 Fed. Reg. 12,034, 12,035
20   (Mar. 13, 1997) (“1997 Guidance”). The 1997 Guidance provided information regarding the
21
     standards used by the Department’s Office for Civil Rights (“OCR”) to investigate student
22

23
     21
        See Press Release, U.S. Dep’t of Educ., Guidance Issued on Responsibilities of Schools to
24   Address Sexual Violence, Other Forms of Sex Discrimination (Apr. 29, 2014),
25   https://www.ed.gov/news/press-releases/guidance-issued-responsibilities-schools-address-
     sexual-violence-other-forms-sex-discrimination.
     22
26      Press Release, U.S. Dep’t of Educ., Department of Education Issues New Interim Guidance on
     Campus Sexual Misconduct (Sept. 22, 2017), https://www.ed.gov/news/press-
27   releases/department-education-issues-new-interim-guidance-campus-sexual-misconduct.
28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 21
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 22 of 59



     complaints regarding educational institutions’ responses to sexual harassment perpetuated by
 1

 2   school employees, other students (peers), or third parties.

 3   53.57. The 1997 Guidance set forth principles for how educational institutions should address

 4   sexual harassment in the educational setting. It noted that schools “are required by the Title IX
 5
     regulations to adopt and publish grievance procedures providing for prompt and equitable
 6
     resolution of sex discrimination complaints, including complaints of sexual harassment, and to
 7
     disseminate a policy against sex discrimination.” Id62 Fed. Reg. at 12,040.
 8
     54.58. With respect to “informal mechanisms” for resolving complaints, the 1997 Guidance
 9

10   explained that they may be used by mutual consent of the parties but that it was inappropriate for

11   a complaining student to be required to work out the problem directly with the individual
12   accused of harassment and that mediation would be inappropriate even on a voluntary basis in
13
     cases that involve sexual assault. Id. at 12,045.
14
     55.59. The 1997 Guidance further explained that, during an investigation of a complaint, a
15
     school may take appropriate interim and remedial measures, such as placing the involved
16

17   students in separate classes or in different housing arrangements. The touchstone for these

18   measures was that they “be designed to minimize, as much as possible, the burden on the student

19   who was harassed.” Id. at 12,043.
20   56.60. The 1997 Guidance also made clear that, beyond temporary interim accommodations, a
21
     school “may be required to provide . . . services to the student who was harassed if necessary to
22
     address the effects of the harassment on that student.” Such service might include tutoring and
23
     mental health counseling. Id.
24

25

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 22
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 23 of 59



     57.61. The 1997 Guidance set forth factors that OCR would consider in evaluating whether a
 1

 2   school’s grievance procedures were “prompt and equitable,” noting that “many schools …

 3   provide an opportunity to appeal the findings or remedy or both.” Id. at 12,044.

 4   58.62. The 1997 Guidance explained that other legal or adjudicatory processes could not
 5
     substitute for a school’s own processes. For example, where possible criminal conduct was
 6
     involved, a police investigation “may be useful in terms of fact-gathering,” but, “because legal
 7
     standards for criminal conduct are different, police investigations or reports may not be
 8
     determinative of whether harassment occurred under Title IX and do not relieve the school of its
 9

10   duty to respond promptly.” Id. at 12,045.

11                          The 2001 Revised Sexual Harassment Guidance
12   59.63. Following the Supreme Court’s 1998 decision in Gebser v. Lago Vista Indep. Sch. Dist.,
13
     524 U.S. 274 (1998) and its 1999 decision in Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629
14
     (1999), the Department issued revisions to the 1997 Guidance in 2001, entitled Revised Sexual
15
     Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third
16

17   Parties. See 66 Fed. Reg. 5512 (Jan. 19, 2001).

18   60.64. The 2001 Guidance, which also followed a public notice and comment period, see 62

19   Fed. Reg. 66,092 (Nov. 2, 2000), reaffirms many of the principles set forth in the 1997
20   Guidance. It “explains how the requirements of the Title IX regulations apply to situations
21
     involving sexual harassment of a student and outlines measures that schools should take to
22
     ensure compliance [with Title IX and its implementing regulations].” 2001 Guidance at 4.
23
     61.65. The 2001 Guidance reaffirms the requirement that educational institutions publish
24

25   grievance procedures “providing for prompt and equitable resolution of sex discrimination

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 23
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 24 of 59



     complaints, including complaints of sexual harassment, and to disseminate a policy against sex
 1

 2   discrimination.” Id. at 14.

 3   62.66. The 2001 Guidance further provides that “[o]nce a school has notice of possible sexual

 4   harassment of students—whether carried out by employees, other students, or third parties—it
 5
     should take immediate and appropriate steps to investigate or otherwise determine what occurred
 6
     and take prompt and effective steps reasonably calculated to end any harassment, eliminate a
 7
     hostile environment if one has been created, and prevent harassment from occurring again.” Id.
 8
     at 15.
 9

10   63.67. The 2001 Guidance specifies a number of factors that would be considered in

11   determining whether an educational institution’s grievance procedures were “prompt and
12   equitable,” as required by Title IX and the Department’s implementing regulations, including, as
13
     in the 1997 Guidance, the acknowledgment that many schools “provid[ed] an opportunity to
14
     appeal the findings or remedy or both.” Id. at 20.
15
     64.68. The 2001 Guidance also reaffirms that although informal resolution of complaints might
16

17   be appropriate in some cases, OCR had “frequently advised schools” that “mediation” or other

18   informal resolution would not be appropriate in the context of some forms of sexual harassment,

19   such as sexual assault, even on a voluntary basis. Id. at 21.
20   65.69. The 2001 Guidance also reiterates the importance of interim measures discussed in the
21
     1997 Guidance, stressing that such measures “should be designed to minimize, as much as
22
     possible, the burden on the student who was harassed.” Id. at 16.
23
     66.70. Like the 1997 Guidance, the 2001 Guidance made clear that, after an investigation has
24

25   concluded, a school “may be required to provide. . . services to the student who was harassed if

26   necessary to address the effects of the harassment on that student.” Id. at 16-17.

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 24
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 25 of 59



     67.71. The 2001 Guidance cautions schools, as did the 1997 Guidance, about relying on police
 1

 2   or insurance company investigations as a substitute for their own processes, again emphasizing

 3   the different purposes and legal standards applicable in those third-party investigations. Id. at 21.

 4   68.72. Finally, the 2001 Guidance notes that both employees and students of public schools and
 5
     universities are entitled to certain Constitutional due process protections, and that the rights
 6
     established under Title IX must be interpreted consistent with any federally guaranteed due
 7
     process rights involved in a complaint proceeding. The guidance instructed, however, that
 8
     recipients should ensure that “steps to accord due process rights do not restrict or unnecessarily
 9

10   delay the protections provided by Title IX to the complainant.” Id. at 22.

11                     The 2011 Dear Colleague Letter and 2014 Q&A Document
12   69.73. Even with the Department’s enforcement and guidance activities, sexual harassment,
13
     including sexual violence, has remained a pervasive problem on campuses and in schools across
14
     the country.
15
     70.74. In the wake of these ongoing challenges, educational institutions solicited assistance from
16

17   the Department of Education in further understanding their obligations under Title IX in regard

18   to sexual harassment, particularly sexual violence. Thereafter, in 2011, the Department issued a

19   “Dear Colleague Letter on Sexual Violence” and, in 2014, a set of Questions and Answers to
20   respond to additional concerns raised by schools and students.23
21
     71.75. Citing the “deeply troubling” statistics concerning sexual violence on campuses, the 2011
22
     Dear Colleague Letter provided clarity on how schools should address peer-on-peer sexual
23

24

25   23
        See U.S. Dep’t of Educ., Ltr. from Ass’t Sec’y Russlynn Ali (Apr. 4, 2011),
     https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf (“2011 Dear Colleague
26
     Letter”); U.S. Dep’t of Educ., Questions and Answers on Title IX and Sexual Violence (Apr. 29,
27   2014), https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf (“2014 Q&A”).

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 25
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 26 of 59



     harassment, including sexual violence, as well as steps that schools could take to respond in
 1

 2   accordance with the Department’s regulations and 2001 Guidance.

 3   72.76. The 2011 Dear Colleague Letter reiterated, consistent with the 2001 Guidance, the

 4   importance of schools offering services to survivors, such as tutoring and mental health care, to
 5
     ensure that they can continue to learn in the wake of sexual harassment, including sexual
 6
     violence. 2011 Dear Colleague Letter at 15-17. It noted, again consistent with the 2001
 7
     Guidance, that necessary accommodations may include interim remedies to protect the
 8
     complainant during the investigation. Id. at 15.
 9

10   73.77. As in the 2001 Guidance, the 2011 Dear Colleague Letter discussed what constitutes a

11   prompt and equitable adjudication. The 2011 Dear Colleague Letter also made clear that Title IX
12   requires schools to provide complainants and respondents equal rights and opportunities
13
     throughout an investigation and any appellate process. Id. at 12.
14
     74.78. The 2011 Dear Colleague Letter also discouraged schools from allowing a complainant
15
     and alleged perpetrator to directly cross-examine each other. As the guidance explained,
16

17   “[a]llowing an alleged perpetrator to question an alleged victim directly may be traumatic or

18   intimidating, thereby possibly escalating or perpetuating a hostile environment.” Id. at 12.

19   75.79. The 2011 Dear Colleague Letter reiterated the ongoing policy expressed in the 2001
20   Guidance that mediation is an inappropriate way to resolve sexual violence complaints. Id. at 8.
21
     76.80. The 2011 Dear Colleague Letter also discussed, in response to questions that school
22
     administrators had posed, the burden of proof that recipient schools should use in investigating
23
     complaints of sexual assault. The 2011 Dear Colleague Letter explained that, in investigating
24

25   Title IX complaints, OCR reviews a school’s grievance procedures to determine whether a

26   school uses preponderance of the evidence as the complainant’s burden of proof. It explained

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 26
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 27 of 59



     that this burden appropriately reflected the burden used in litigation under Title VII of the Civil
 1

 2   Rights Act of 1964, to which courts have looked in construing Title IX, as well as the burden

 3   used by OCR in investigating Title IX complaints against recipients of federal funding. Id. at 11.

 4   77.81. Also consistent with the 2001 Guidance, the 2011 Dear Colleague Letter reiterated that
 5
     public and state-supported schools must provide due process protections to an alleged
 6
     perpetrator. Id. at 12.
 7
     78.82. In 2014, the Department issued further clarifications consistent with its previously issued
 8
     guidance in response to questions that it received from schools and colleges in the form of a
 9

10   Questions and Answers document (“2014 Q&A”). The 2014 Q&A provided examples of

11   proactive efforts schools could take to prevent sexual violence and remedies schools could use to
12   end such conduct, prevent its recurrence, and address its effects.
13
     79.83. Among other things, the 2014 Q&A further discussed Title IX’s mandate that schools
14
     take steps to ensure equal access to educational programs and activities, including by protecting
15
     a complainant with interim measures pending resolution of a complaint. Such measures should
16

17   allow the complainant to avoid contact with the alleged perpetrator and “to change academic and

18   extracurricular activities or his or her living, transportation, dining, and working situations as

19   appropriate.” 2014 Q&A at 32. This requirement is consistent with the 2001 Guidance’s
20   emphasis on Title IX’s mandate to take immediate steps once a complaint is filed to eliminate
21
     any hostile environment and prevent harassment from occurring again. Id. at 32-33; see also
22
     2001 Guidance at 12.
23
     80.84. The 2014 Q&A also emphasized that schools should provide the same rights and
24

25   opportunities to complainants and respondents. 2014 Q&A at 26.

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 27
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 28 of 59



     81.85. The 2011 Dear Colleague Letter and the 2014 Q&A did not reflect any policy change, but
 1

 2   rather reminded schools of longstanding statutory and regulatory obligations to address sexual

 3   harassment, including sexual violence, while providing more details and examples of how to do

 4   so. Both documents were the product of the Department’s consideration of the standards that
 5
     OCR had relied on in dozens of investigations and reflected the input of students, faculty,
 6
     administrators, staff, attorneys, Sexual Assault Response Teams (“SARTs”), counselors, student
 7
     advocates, medical personnel, parents, law enforcement, prosecutors, and campus police.
 8
                        The Trump Administration’s Change in Title IX Policy
 9

10   82.86. Following his inauguration, President Trump appointed Secretary DeVos to lead the

11   Department of Education. In April 2017, Secretary DeVos selected Candice Jackson to serve as
12   Deputy Assistant Secretary and to lead OCR as Acting Assistant Secretary for Civil Rights.
13
     83.87. Secretary DeVos and Ms. Jackson have repeatedly criticized the protections that Title IX
14
     affords to women and other survivors of sexual harassment, including sexual violence. Much of
15
     that criticism has been based on discriminatory stereotypes and unfounded generalizations about
16

17   female students in general and female victims of sexual violence in particular. There is a

18   longstanding and inaccurate stereotype that women and girls tend to lie about or misunderstand

19   sexual assault and harassment. For example, a recent study published in the Psychology of
20   Violence determined that police routinely rely on rape myths, such as that the victim was lying
21
     or that the victim had given consent, in judging whether a case should be referred to a
22
     prosecutor.24 Secretary DeVos’DeVos and Ms. Jackson’s statements and actions reveal that their
23

24
     24
25     See Romeo Vitelli, Rape Myths and the Search for True Justice, Psychology Today, Oct. 26,
     2017, https://www.psychologytoday.com/us/blog/media-spotlight/201710/rape-myths-and-the-
26   search-true-justice (citing and linking to Psychology of Violence study, Jessica Shaw, et al.,
     Beyond Surveys and Scales: How Rape Myths Manifest in Sexual Assault Police Records, 7(4)
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 28
                Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 29 of 59



     decision-making regarding the 2017 Title IX Policy was motivated at least in part by these
 1

 2   stereotypes.

 3   84.88. For example, Ms. Jackson has repeatedly criticized core civil rights achievements, such

 4   as legal protections against sexual harassment. In a book she published in 2005, Ms. Jackson
 5
     stated that laws to combat sexual harassment gloss over “the reality that unwanted sexual
 6
     advances are difficult to define.”25
 7
     85.89. Ms. Jackson regularly questions the veracity of sexual harassment and assault claims
 8
     made by women, stating, for example:
 9

10              [I]t wasn’t enough that women are not legally forbidden anymore from getting an
                education and entering the workforce. Feminists and other leftists thought the
11              problem of workplace sexual harassment needed a legal remedy. Since sexual
                harassment is such a nebulous experience, defined so subjectively and turning on
12              the perceptions of the people involved, laws banning it are difficult to articulate.
                But they have tried anyway, with the side result that many men self-censor
13
                themselves to avoid being accused of sexual harassment, and institutions remove
14              valid expressions of art and learning to avoid “even the appearance of sexual
                harassment.”26
15
     86.90. In October 2016, a few months before joining the Department, Ms. Jackson stated in a
16

17   social media post that women who claimed that Donald Trump sexually harassed them were

18   lying “for political gain,” and “evidence is piling up that shows these recent accusers against

19

20

21   Psychology of Violence 602 (Oct. 2017)); .”); Critical Issues on Violence Against Women:
     International Perspectives and Promising Strategies 96 (Holly Johnson, et al., eds., Routledge
22
     2015), available at
23   https://books.google.com/books?id=pD62BQAAQBAJ&pg=PA96#v=onepage&q&f=false
     (“Allegations that women lie about sexual assault are not new. … Despite social advancements
24   in the past several decades regarding rape awareness, negative attitudes and belief in ‘rape
     myths’ are still pervasive.”).
25
     25
          Candice Jackson, Their Lives: The Women Targeted by the Clinton Machine (2005), at 138.
26   26
          Id.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 29
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 30 of 59



     Trump are, frankly, fake victims.27 Ms. Jackson’s post came just days after a tape surfaced of
 1

 2   then-candidate Trump expressly bragging about sexually assaulting women.

 3   87.91. Similarly, and for example, in the past, Secretary DeVos has provided substantial

 4   financial contributions—a form of speech—to FIRE, an organization that advocates for schools
 5
     to abdicate their responsibility to address sexual violence and instead defer entirely to law
 6
     enforcement.28 FIRE asserts that the 2011 Dear Colleague Letter “eviscerated due process rights
 7
     of students and faculty accused of sexual misconduct on campus.”29 FIRE has previously
 8
     litigated against the Department to weaken Title IX’s protections, including by arguing that the
 9

10   preponderance of the evidence standard, which is used in nearly all civil matters, is unfair to the

11   alleged perpetrator in a Title IX grievance proceeding.
12

13

14
     27
15      Tyler Kingkade, The Lawyer Who Helped Bill Clinton’s Rape Accusers May Have Scored A
     Top Civil Rights Job Under Trump, BuzzFeed News, Apr. 3, 2017,
16   https://www.buzzfeednews.com/article/tylerkingkade/the-lawyer-who-helped-clinton-rape-
     accusers-may-have-scored#.ej6ZKYBG8X; see also Annie Waldman, DeVos Pick to Head Civil
17   Rights Office Once Said She Faced Discrimination for Being White, Pro Publica (, Apr. 14,
     2017),, https://www.propublica.org/article/devos-candice-jackson-civil-rights-office-education-
18
     department.
19   28
        Benjamin Wermund, DeVos’ Donations Spark Questions About Her Stance On Sexual Assault,
     Politico, Jan. 9, 2017, https://www.politico.com/story/2017/01/betsy-devos-education-sexual-
20
     assault-233376; Alex Morey, Baylor Rape Controversy More Evidence Colleges Unequipped to
21   Decide Sexual Assault Cases, Found. for Individual Rights in Educ. ((“FIRE), ”) (Sept. 14,
     2015,), https://www.thefire.org/baylor-rape-controversy-more-evidence-colleges-unequipped-to-
22   decide-sexual-assault-cases/.; Robert Shibley, Time to Call the Cops: Title IX Has Failed
     Campus Sexual Assault, TIME, Dec. 1, 2014, http://time.com/3612667/campus-sexual-assault-
23   uva-rape-titleix/ (FIRE’s senior vice president arguing that campus responses “encourage[ ]
     silence or the avoidance of law enforcement” in the wake of the Rolling Stone account of alleged
24
     rape at a fraternity house at the University of Virginia).
25   29
       Dear Colleague: It’s Over! Education Department Rescinds Controversial 2011 Letter, FIRE,
     Sept. 22, 2017, https://www.thefire.org/dear-colleague-its-over-education-department-rescinds-
26
     controversial-2011-letter/.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 30
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 31 of 59



     88.92. Since they have assumed their current roles at the Department, Secretary DeVos’s and
 1

 2   Ms. Jackson’s official actions and statements preceding the 2017 Title IX Policy reveal their

 3   discriminatory motivation.

 4   89.93. For example, Secretary DeVos actively solicited the views of those individuals and
 5
     groups that oppose robust Title IX protections and have questioned the veracity of survivors’
 6
     experiences. Shortly after assuming her role as Secretary, Secretary DeVos met with State
 7
     Representative Earl Ehrhart from Georgia—a notorious opponent of Title IX—to discuss, among
 8
     other topics, Title IX enforcement.30 Representative Ehrhart has pushed a state bill that would
 9

10   require colleges to refer all sexual assault reports to the police, even against a victim’s expressed

11   wishes, a dangerous policy that would discourage reporting by victims. He has also questioned
12   women’s credibility on the experience of sexual assault, accusing one woman of “utilizing a
13
     victim’s status” for ulterior motives.31 Similarly, during the summer of 2017, Secretary DeVos
14
     met with the National Coalition for Men, an organization that has published photos of women
15
     who have made complaints of rape, calling them “false victims.”32 This Coalition has referred to
16

17   rape survivors as “anti-male.” 33

18
     30
        Kathryn Joyce, The Takedown of Title IX, N.Y. Times, Dec. 5, 2017,
19   https://www.nytimes.com/2017/12/05/magazine/the-takedown-of-title-ix.html?_r=0 (“Ehrhart
20   came away from his meeting gratified that DeVos seemed to agree with him on the limited role
     that federal authorities should play. ‘She’s placing this back where it belongs,’ he told me, ‘in the
21   purview of the states.’”)
     31
        Letter from Nat’l Women’s Law Ctr, et al. to Elisbeth DeVos, Sec’y of Educ., Apr. 17, 2017,
22
     https://nwlc.org/wp-content/uploads/2017/04/April-17-2017-Letter-to-Secretary-DeVos.pdf.
23   32
        Jessica Valenti, Why is Betsy DeVos Enabling Rape Deniers?, The Guardian, July 14, 2017,
     https://www.theguardian.com/commentisfree/2017/jul/14/betsy-devos-accused-rapists-meetings-
24
     sexual-assault.
25   33
       Tyler Kingkade, These Democratic Senators Are Blasting Betsy DeVos For Her Approach To
     Campus Rape, Buzzfeed, July 12, 2017, https://www.buzzfeed.com/tylerkingkade/these-
26
     democratic-senators-are-blasting-betsy-devos-for-her?utm_term=.sd2GyLb3M#.lvOz57wgB.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 31
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 32 of 59



     90.94. Similarly, Candice Jackson proactively sought out the views and input of those
 1

 2   individuals who question the veracity of women and girl’s reports of sexual harassment and

 3   assault, as the Defendants developed the new Policy. According to documents released by the

 4   Department in response to a Freedom of Information Act request, she had a dinner meeting with
 5
     Chris Perry, Deputy Executive Director of Stop Abusive and Violent Environments (“SAVE”),
 6
     and others in advance of the release of the 2017 Title IX Policy to discuss the Dear Colleague
 7
     Letter. SAVE’s mission includes stopping “false accusations” of sexual assault, and its website
 8
     repeats a discredited and aberrational study that concluded that 41% of rape claims are false.34
 9

10   91.95. FOIA records also show that in May 2017, Ms. Jackson telephoned Gordon E. Finley

11   regarding his writing on issues related to sexual assault. Mr. Finley is a member of the National
12   Coalition for Men and a professor at Florida International University who opines frequently on
13
     sexual harassment and assault, including essays such as “Sex: The New War on Men,”35 and “A
14
     false accusation can spell the end of a college male’s future,” which relies on studies that assert
15
     (incorrectly) that rates of false allegations regarding rape and other sexual abuse range from 41
16

17   to 62 percent. 36 In an email response, after thanking Ms. Jackson for her “kind call” and saying

18

19   34
        SAVE, Falsely Accused of Sexual Assault, http://www.saveservices.org/dv/falsely-
     accused/sex-assault/; see SAVE, Ten Myths of Campus Sexual Assault,
20
     http://www.saveservices.org/sexual-assault/ten-myths/.
21   35
        Gordon E. Finley, Sex: The New War on Men, Nat’l Coal. for Men, May 12, 2014,
     https://ncfm.org/2014/05/action/ncfm-advisor-gordon-finley-ph-d-sex-the-new-war-on-men/
22   (“Sexual allegations made by females are not taken as allegations but rather as ‘settled fact.’
23   These claims do not even consider the possibility that women might lie about any manner of
     things sexual …” and “The former definition of forcible rape has morphed into anything sexual
24   without “consent” and with the determination of “consent” left entirely up to the woman, even to
     be determined on the morning after.”).
25   36
        See NCFM Adviser Gordon Finley Letter, “A False Accusation Can Spell the End of College
26   Male’s Future,” Published in the Boston Globe, Nat’l Coal. for Men, Oct. 18, 2014,
     https://ncfm.org/2014/10/news/discrimination-news/discrimination-against-men-news/ncfm-
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 32
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 33 of 59



     “[i]t’s always nice to know that someone actually reads what you write,” Mr. Finley directed Ms.
 1

 2   Jackson to additional of his writings, including the two previously identified.

 3   92.96. Ms. Jackson was also in regular email contact with Cynthia Garrett, co-President of

 4   Families Advocating for Campus Equality (“FACE”), and others at FACE, regarding the
 5
     Department’s Title IX policyPolicy. FACE, which is comprised primarily of mothers of boys and
 6
     men who have been accused of sexual harassment and assault, “advocate[es] for the rights of
 7
     falsely accused students.”37 One of these FACE members told the New York Times of her son’s
 8
     expulsion for having sex with a student who was too intoxicated to give consent, “[i]n my
 9

10   generation, what these girls are going through was never considered assault . . .… It was

11   considered, ‘I was stupid and I got embarrassed.’”38
12   93.97. Ms. Jackson coordinated with Ms. Garrett regarding a letter campaign from FACE
13
     members to the Department regarding the Department’s Title IX sexual violence policy. By and
14
     large, these letters presented stories of supposedly false accusations of sexual assault or
15
     harassment by women or girls against boys and men. Ms. Jackson also requested that FACE
16

17   publish numerous op-eds regarding the Department’s Title IX policyPolicy in advance of

18   Secretary DeVos’s September 2017 speech on the Department’s Title IX policyPolicy.

19   94.98. In contrast to the Department’s solicitation of persons and organizations with views that
20   female sexual assault survivors are prone to exaggerate or fabricate accusations, the Department
21

22

23   adviser-gordon-finley-letter-a-false-accusation-can-spell-the-end-of-college-males-future-
     published-in-the-boston-globe/.
24   37
          FACE, Title IX’s Other Victims, https://www.facecampusequality.org/ourstories/.
25   38
        Anemona Hortocollis & Christina Capecchi, ‘Willing to Do Everything,’ Mothers Defend Sons
     Accused of Sexual Assault, N.Y. Times, Oct. 22, 2017,
26
     https://www.nytimes.com/2017/10/22/us/campus-sex-assault-mothers.html.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 33
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 34 of 59



     met with organizations that advocate for Title IX’s protections for survivors only after repeated,
 1

 2   collective requests from those organizations. Plaintiffs, along with other organizations that

 3   advocate for Title IX’s protections for sexual assault survivors, sent Secretary DeVos a letter in

 4   April 2017 urging her to consider the views of sexual assault survivors and groups dedicated to
 5
     survivors’ rights, as opposed to the biased and extreme views held by Mr. Ehrhart and others.39
 6
     While Department decisionmakers did eventually meet with SurvJustice and others representing
 7
     the views of sexual violence survivors, one survivors’ rights group, Know Your IX, was
 8
     disinvited after its co-founders published an op-ed critical of the Office for Civil Rights.
 9

10   95.99. The views of individuals arguing that women tend to lie about sexual harassment and

11   assault, especially in educational settings, influenced and infected the Department’s decision-
12   making. For example, FOIA records show that on July 18, 2017, Candice Jackson discussed a
13
     book titled “Unwanted Advances: If this is feminism, it’s feminism hijacked by melodrama”
14
     with OCR staff and remarked on “how helpful it has been in reference to the issues we are
15
     discussing.” In an email to Department colleagues attaching a summary of the book and
16

17   referencing Ms. Jackson’s favorable view of it, OCR’s Confidential Assistant instructed the

18   group, “[i]t is imperative that we all read either the summary or the book . . .… before

19   tomorrow’s meeting.” The attached book summary included the following statements:
20             The existing Title IX guidance from the Department was motivated by “an ill-
21             conceived effort to protect women students from a rapidly growing catalogue of
               sexual bogeymen.”
22
               “Sexual paranoia has converted the Title IX bureaucracy into an insatiable
23             behemoth, bloated by its own federal power grab, though protests are few
               because—what are you, in favor of rape culture or something?”
24

25

26
     39
27        Letter from Nat’l Women’s Law Ctr, et al., supra note 20.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 34
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 35 of 59



            “It turns out that rampant accusation is the new norm on today’s campus; the
 1          place is a secret cornucopia of accusation, especially when it comes to sex.”
 2
            “[W]e seem to be breeding a generation of students, mostly female students,
 3          deploying Title IX to remedy sexual ambivalences or awkward sexual
            experiences, and to adjudicate relationship disputes post-breakup—and campus
 4          administrators are allowing it.”
 5          “[A]ny number of other cases I learned about: astounding levels of bias against
            accused men, inventive deployments of the preponderance standard, and female
 6
            complainants with ambiguous motives. I don’t wish to betray my gender, but the
 7          premise that accusers don’t lie turns out to be mythical. By sentimentalizing
            women in such preposterous ways, aren’t Title IX officials setting schools up as
 8          cash cows for some of our more creatively inclined women students?”

 9   96.100.          Although Title IX affords protections to all victims of discriminatory conduct on
10
     the basis of sex, Secretary DeVos and Ms. Jackson have criticized the protections that civil rights
11
     laws, such as Title IX, afford to women, continuing to base their statements on stereotypes about
12
     college women and women who are survivors of sexual harassment, including sexual assault, as
13
     fabricators and exaggerators.
14

15   97.101.          In a July 2017 article in the New York Times, in which Ms. Jackson was quoted,

16   she publicly propounded discriminatory stereotypes of women who survive sexual assault.
17   Regarding investigations conducted by schools and universities to identify and remedy unlawful
18
     sexual violence and other forms of harassment, she echoed many of the views expressed by
19
     groups and individuals from whom she sought input:
20
               [In most investigations there’s] not even an accusation that these accused students
21             overrode the will of a young woman. Rather, the accusations—90 percent of
22             them—fall into the category of ‘we were both drunk,’ ‘we broke up, and six
               months later I found myself under a Title IX investigation because she just
23             decided that our last sleeping together was not quite right.’40

24

25   40
        Erica L. Green & Sheryl Gay Stolberg, Policies Get a New Look as the Accused Get DeVos’s
     Ear, N.Y. Times, July 13, 2017 (emphasis added),
26
     https://www.nytimes.com/2017/07/12/us/politics/campus-rape-betsy-devos-title-iv-education-
27   trump-candice-jackson.html.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 35
             Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 36 of 59



     98.102.        In September 2017, Secretary DeVos gave a speech on campus sexual
 1

 2   harassment, including sexual violence, at George Mason University. In her remarks, she cited a

 3   number of examples where students, particularly male students accused of sexual violence, were

 4   allegedly treated unfairly by their schools. She used these examples to justify rescinding the
 5
     2011 Dear Colleague Letter and 2014 Q&A.41 Yet these anecdotes involve problems that arose
 6
     because schools did not follow the then-existing guidance, and therefore do not support
 7
     rescission of that guidance. Moreover, many of the anecdotes used by Secretary DeVos in her
 8
     speech were misleading and/or untrue, in that they recounted supposed facts that the parties to
 9

10   the incident disputed.

11   99.103.        Secretary DeVos’s September 2017 speech presented as equally problematic the
12   harm faced by sexual violence survivors and the harm faced by individuals who have been
13
     falsely accused, despite a lack of evidence that the latter is a widespread problem extending
14
     beyond a few occurrences, unlike the former.42 Rather than recognizing that false accusations are
15
     rare, Secretary DeVos presented the problem of false accusations as rampant. On the contrary,
16

17   research shows that the prevalence of false allegations of sexual assault is very low—false

18   accusations regarding criminal sexual assault, for example, are estimated at 2-10 percent.43

19   100.104.       Secretary DeVos also asserted that the loss of due process protections for alleged
20   perpetrators is a widespread problem on school campuses, mentioning “due process” ten times
21

22   41
       See Elisabeth DeVos, Sec’y of the U.S. Dep’t of Educ., Remarks on Title IX Enforcement at
23   George Mason University (Sept. 7, 2017), https://www.ed.gov/news/speeches/secretary-devos-
     prepared-remarks-title-ix-enforcement (“DeVos Remarks”).
24   42
          See DeVos Remarks.
25   43
       David Lisak, et al., False Allegations of Sexual Assault: An Analysis of Ten Years of Reported
     Cases, 16(12) Violence Against Women 1318, 1330 (2010), https://icdv.idaho.gov/
26
     conference/handouts/False-Allegations.pdf.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 36
             Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 37 of 59



     during the speech. She also claimed that “the system established by the prior administration” was
 1

 2   responsible for creating “victims of a lack of due process”.44

 3   101.105.       Secretary DeVos also expressed doubt about the seriousness of sexual harassment

 4   claims, saying, “[I]f everything is harassment, then nothing is.”45 This statement, among other
 5
     things, minimizes the full range of sexual harassment and its impact on women and girls,
 6
     including deprivation of their access to education.
 7
     102.106.       Secretary DeVos’s and Ms. Jackson’s statements are consistent with and reveal
 8
     their discriminatory belief, based on gender stereotypes, that many girls and women who report
 9

10   sexual harassment misunderstood a harmless romantic advance and that those who report sexual

11   violence often are either lying or have regret about a consensual sexual encounter.
12   103.107.       Other politically appointed Department of Education officials have similar doubts
13
     about the veracity of sexual harassment and violence claims. For example, Adam Kissel,
14
     previously Deputy Assistant Secretary for Higher Education Programs, has criticized affirmative
15
     consent policies adopted on college campuses through his Twitter accountaccounting, stating in
16

17   February 2017, “The that “[t]he new OCR [Office of Civil Rights, Department of Education] will

18   start to fix this.” Mr. Kissel has also criticized the “preponderance of evidence” standard

19   because it will lead, in his view, to “more guilty verdicts,” apparently referring to campus
20   findings of responsibility. He has also criticized antidiscrimination policies preventing sexual
21
     harassment.
22
     104.108.       This discriminatory mindset not only has motivated decisionmakers at the
23
     Department; it flows from the top of the Executive Branch. President Trump’s actions and
24

25
     44
26        DeVos Remarks.
     45
27        DeVos Remarks.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 37
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 38 of 59



     statements reveal his discriminatory and stereotyped views of women, and particularly women’s
 1

 2   veracity regarding claims of sexual harassment, including violence. For example, during his

 3   campaign for President, Donald Trump called women who have made accusations of sexual

 4   harassment and assault against him “phony accusers” who have made such reports to get “some
 5
     free fame.” He has called sexual harassment reports against him by women “a total setup” and
 6
     the women who made those reports, “horrible.”46
 7
     105.109.       Mr. Trump has bragged about sexually assaulting women on audiotape, but
 8
     continues to deny the experiences of women and girls who have experienced sexual assault. He
 9

10   asserted that “every woman lied when they came forward”…” regarding alleged sexual

11   harassment by him, and that all of the women “liars will be sued after the election is over.” 47
12   106.110.       This discriminatory and stereotyped view of women and girls has become de facto
13
     White House policy, as the White House has asserted in an official statement that at least 16
14
     women who had accused the President of sexual harassment were lying.48
15
     107.111.       The Administration’s disbelief of women and girls and disregard for gender-based
16

17   violence is also evident from the employment of multiple White House staff members who have

18   been accused of abusing their female partners. It has been widely reported that now-former

19   White House staff secretary Rob Porter was elevated within the White House despite law
20

21   46
       Ryan T. Beckwith, Read Donald Trump’s Speech Attacking His Accusers, TIME, Oct. 14,
     2016, http://time.com/4532181/donald-trump-north-carolina-accusers-speech-transcript/.
22
     47
       Ben Jacobs, Trump Uses Gettysburg Address to Threaten to Sue Sex Assault Accusers, The
23   Guardian, Oct. 22, 2016, https://www.theguardian.com/us-news/2016/oct/22/donald-trump-
     gettysburg-contract-with-america-sue-accusers-hillary-clinton.
24
     48
        John Wagner, All of the Women Who Have Accused Trump of Sexual Harassment Are Lying,
25   the White House Says, Wash. Post, Oct. 27, 2017, https://www.washingtonpost.com/news/post-
     politics/wp/2017/10/27/all-of-the-women-who-have-accused-trump-of-sexual-harassment-are-
26
     lying-the-white-house-says/?utm_term=.79b67a7a3a2b.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 38
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 39 of 59



     enforcement investigations concerning multiple reports of his abuse of women.49 After the
 1

 2   reports of Mr. Porter’s abuse were made public, President Trump has defended Mr. Porter, and

 3   White House Chief of Staff John Kelly stated that Mr. Porter is a man of “integrity.” Mr.

 4   Porter’s resignation was followed by the resignation of another senior White House official,
 5
     David Sorensen, who also has been accused of gender-based violence.
 6
     108.112.       Following these resignations, President Trump issued a statement in the form of a
 7
     tweet: “Peoples [sic] lives are being shattered and destroyed by a mere allegation,” he wrote.
 8
     “There is no recovery for someone falsely accused—life and career are gone. Is there no
 9

10   such thing any longer as Due Process?”50

11   109.113.       More recently, President Trump mocked Christine Blasey Ford, who accused
12   now-Justice Brett Kavanaugh of sexual assault. In a speech in Mississippi, Trump questioned Dr.
13
     Ford’s recollection of the incident, which she reports occurred several decades ago. Later, the
14
     President confirmed that he doubted Dr. Ford’s report of sexual assault, saying “I was just saying
15
     she didn’t seem to know anything.”51
16

17

18

19

20
     49
       Mr. Porter’s reported abuse of women is well documented; in 2010, a court issued a protective
21   order against him, finding “reasonable grounds” to believe that Mr. Porter committed domestic
     abuse towards his wife at the time, Jennifer Willoughby, and “probable danger” of the abuse
22
     occurring. Reports and evidence concerning Mr. Porter’s abuse of women are among the things
23   that prevented Mr. Porter from obtaining a permanent security clearance.
     50
       Donald Trump (@realDonaldTrump), Twitter (Feb. 10, 2018), https://twitter.com/
24
     realDonaldTrump/status/962348831789797381.
25   51
       Alex Johnson, Trump Defends Mockery of Christine Blasey Ford, Says It Got Kavanaugh
     Confirmed, NBC News, Oct. 15, 2018, https://www.nbcnews.com/politics/donald-trump/trump-
26
     defends-mockery-christine-blasey-ford-says-it-got-kavanaugh-n919986.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 39
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 40 of 59



     110.114.       President Trump also claimed that two women who confronted Senator Jeff Flake
 1

 2   in an elevator with stories of their own sexual assaults during now-Justice Kavanaugh’s

 3   confirmation hearings were “paid professionals.”52

 4   111.115.       On October 2, 2018, President Trump again addressed Dr. Ford’s allegations that
 5
     now-Justice Kavanaugh sexually assaulted her, calling it “a very scary time for young men in
 6
     America.” He added that “[w]omen are doing great.”53
 7
     112.116.       The Trump Administration’s animus towards women gives license to and
 8
     encourages Executive branch decisionmakers who share the same discriminatory views to
 9

10   perpetuate those views in their work.

11   113.117.       The Department’s revised Title IX policyPolicy, described in detail in the
12   paragraphs that follow, was motivated by discriminatory and unfounded stereotypes about the
13
     women and girls who come forward to report sexual assault and harassment. Consistent with this
14
     view, the new policy removes protections for survivors, the majority of whom are female, and
15
     does so in order to make it more difficult for these women and girls to obtain relief via a school’s
16

17   Title IX process and to discourage them from making Title IX reports to their schools in the first

18   place.

19

20

21

22

23
     52
        Donald Trump (@realDonaldTrump), Twitter (Oct. 5, 2018),
24
     https://twitter.com/realDonaldTrump/status/1048196883464818688.
25   53
       Luke Barnes, Trump Says It’s A ‘Very Scary Time for Young Men’, ThinkProgress, Oct. 2,
     2018, https://thinkprogress.org/trump-kavanaugh-very-scary-time-for-young-men-in-america-
26
     e8ed567bc365/.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 40
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 41 of 59



                                             2017 Title IX Policy
 1

 2   114.118.         On September 22, 2017, the Department issued a new Dear Colleague Letter

 3   (“2017 Dear Colleague Letter”), rescinding the 2011 Dear Colleague Letter and 2014 Q&A.54

 4   The 2017 Dear Colleague Letter also provides new information about how the Department will
 5
     assess an educational institution’s compliance with Title IX through a set of Questions and
 6
     Answers.55 Together, these documents set forth the Department’s revised Title IX policyPolicy
 7
     (“2017 Title IX Policy”). This Policy is made binding on recipients of federal funding through
 8
     the assurances.
 9

10   115.119.         The 2017 Title IX Policy departs dramatically from the 2011 and 2014 guidance

11   documents. The 2017 Title IX Policy does not simply rescind the 2011 Dear Colleague Letter
12   and 2014 Q&A. Instead, it affirmatively contradicts Department policies that the 2017 Title IX
13
     Policy supposedly kept in effect, including the 2001 Guidance.
14
     116.120.         The 2017 Title IX Policy, among other changes from existing law, imposes the
15
     following requirements on schools that weaken protections for sexual harassment survivors:
16

17                   prohibits educational institutions from issuing interim measures that benefit

18   complainants by minimizing the burden on these students, such as modifications to their work

19   and class schedules or to housing assignments, thereby increasing the risk that survivors of
20
     sexual harassment are isolated from their support networks in the aftermath of their experience,
21
     see 2017 Q&A at 3;
22
                     requires educational institutions issuing interim measures to provide such
23
     measures to both parties or not at all, thereby burdening survivors and increasing the risk that
24

25
     54
26        See 2017 Dear Colleague Letter.
     55
27        See 2017 Q&A.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 41
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 42 of 59



     survivors of sexual harassment are isolated from their support networks in the aftermath of their
 1

 2   experience and impeded in their ongoing access to educational benefits and opportunities, see

 3   id.;

 4                  requires educational institutions to consider the impact of disciplinary sanctions
 5
     on a perpetrator’s access to education, even after finding the individual responsible for sexual
 6
     harassment or violence and without regard to the survivor’s access to education, id. at 6;
 7
                    eliminates the requirement that educational institutions consider the effect of off-
 8
 9   campus conduct that does not involve a program or activity of the institution in determining

10   whether there is a hostile environment, id. at 1, n. 3.

11                  eliminates the requirement that educational institutions provide appellate rights to
12
     both parties, if they are provided at all, and instead permits institutions to provide appellate rights
13
     only to the alleged perpetrator, id. at 6-7;
14
                    permits educational institutions not to provide interim measures to protect victims
15

16   of sexual harassment, including sexual violence from further harassment or violence during the

17   investigation into their complaint, see at 2-3;

18                  does not require educational institutions to timely resolve reports of sexual
19   harassment, including sexual violence, id. at 3;
20
                    permits educational institutions to resolve claims of sexual assault through
21
     mediation if both parties consent, notwithstanding, among other concerns, the likelihood that
22
     even mediation which is agreed to may retraumatize the victim, see id. at 4;56
23

24

25   56
       See also Anne Lawton, The Emperor’s New Clothes: How the Academy Deals with Sexual
     Harassment, 11 Yale J.L. & Feminism 75, 130 (1999) (“[E]ven voluntary mediation can be
26
     coercive.”); Grace Watkins, Sexual Assault Survivor to Betsy DeVos: Mediation is Not a Viable
27   Resolution, TIME (, Oct. 2, 2017),, http://time.com/4957837/campussexual-assault-mediation/.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 42
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 43 of 59



                    permits educational institutions to use the “clear and convincing evidence” burden
 1

 2   of proof in adjudicating claims of sexual harassment, including sexual violence, rather than the

 3   equitable standard of “preponderance of evidence,” id. at 5;
 4                  eliminates the caution against educational institutions relying on criminal
 5
     investigations as a substitute for their own independent investigations and determinations
 6
     regarding complaints of sexual harassment, including sexual violence, cf. 2014 Q&A at 27;
 7
                    eliminates the prohibition on permitting an alleged perpetrator to question a
 8
 9   complainant’s sexual history with individuals other than the alleged perpetrator, cf. id. at 31;

10                  eliminates the prohibition on educational institutions treating a current or previous
11   consensual dating or sexual relationship between parties as implying consent or precluding a
12
     filing of sexual violence, cf. id. at 31;
13
                    fails to provide instructions on how to respond when a complainant requests
14
     confidentiality or requests that no investigation or disciplinary action be pursued, cf. id. at 18-22;
15

16   and

17                  eliminates the strong discouragement to educational institutions from permitting

18   alleged perpetrators to directly cross-examine complainants to avoid the perpetuation of a hostile
19
     environment, cf. id.
20
     117.121.        The 2017 Title IX Policy definitively changes expectations and mandates for
21
     recipient institutions, including the expectationsthose outlined in the longstanding 2001
22
     Guidance, which was the product of notice and comment procedures (unlike the 2017 Title IX
23

24   Policy) and remains in effect. For example, the 2001 Guidance stated that in “alleged sexual

25   violence, mediation will not be appropriate even on a voluntary basis,” 2001 Guidance at 21,
26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 43
                Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 44 of 59



     while the 2017 Title IX Policy permits explicitly permits mediation in all cases where the parties
 1

 2   consent. 2017 Q&A at 4.

 3   118.122.         The 2017 Title IX Policy also sets forth expectations and mandates on educational

 4   institutions that are inconsistent with the statutory text of Title IX and its implementing
 5
     regulations, including, but not limited to, the following: providing for one-sided appellate rights
 6
     favoring the accused; permitting schools to adopt a higher burden of proof—clear and
 7
     convincing evidence—for adjudicating complaints of sexual harassment, including sexual
 8
     violence; considering the impact that particular sanctions would have on a perpetrator’s access to
 9

10   education after being found responsible for sexual harassment, including sexual violence, under

11   Title IX; and departing from prior policy requiring interim measures be issued to promptly
12   remedy the hostile environment for the complainant of sexual harassment.
13
     119.123.         Ironically, Defendants issued the 2017 Title IX Policy and rescinded the 2011 and
14
     2014 guidance documents without any opportunity for public notice and comment on the new
15
     policy despite stating that the “era of rule by letter is over.” 57 The Department stated that it
16

17   would “craft a new Title IX regulation” after a period of notice and comment.58 Yet, more than a

18   year later, the Department has not done so. (An apparently leaked draft of a proposed regulation

19   was reported on last month, but the Department has not made the proposed regulation public). In
20   promulgating the 2017 Title IX Policy, Defendants failed to provide reasoned justifications for
21
     the abrupt reversal in policy—and frequently failed to acknowledge the reversal in policy.
22

23

24
     57
25     Press Release, U.S. Dep’t of Educ., Dep’t of Educ. Issues New Interim Guidance on Campus
     Sexual Misconduct, (Sept. 22, 2017), https://www.ed.gov/news/press-releases/department-
26   education-issues-new-interim-guidance-campus-sexual-misconduct.
     58
27        Id.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 44
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 45 of 59



     120.124.       In promulgating the 2017 Title IX Policy, Defendants relied on multiple errors of
 1

 2   fact and law, underscoring that the Department’s policy reversal is based not on reasoned

 3   justifications, but on discriminatory views of women and girls who allege sexual harassment.

 4   Among these errors, the 2017 Dear Colleague letter makes several claims about the effects of the
 5
     rescinded guidance, stating, for example, that it had “led to the deprivation of rights for many
 6
     students—both the accused students denied fair process and victims denied an adequate
 7
     resolution of their complaints.” 2017 Dear Colleague Letter at 1-2. On the contrary, the prior
 8
     policy did not require schools to limit due process or basic fairness protections for alleged
 9

10   perpetrators. While there are anecdotes of schools making errors in providing these procedural

11   protections, such errors were neither required by, nor the result of, the 2011 and 2014 guidance
12   documents.
13
     121.125.       The 2011 and 2014 guidance documents clarified the requirements that Title IX
14
     imposes on educational institutions to respond to complaints of sexual harassment and the
15
     protections it requires for complainants. As such, they empowered students to make complaints
16

17   of sexual harassment, including sexual violence through campus complaint processes. The 2017

18   Title IX Policy does not acknowledge or otherwise account for the reliance interests that

19   students, or organizations that work with students, have in these protections. A student who filed
20   a complaint regarding sexual violence before the issuance of the 2017 Title IX Policy would
21
     have been assured that her educational institution should resolve the investigation within about
22
     sixty days, and among other protections, she would not be cross-examined by the person who
23
     allegedly assaulted her. For those students whose complaints were pending in the fall of 2017, no
24

25   such assurances remain.

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 45
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 46 of 59



     122.126.       The 2017 Title IX Policy’s retrenchment on Title IX protections for victims of
 1

 2   sexual harassment, including sexual violence, in educational institutions was motivated by

 3   stereotypical assumptions and overbroad generalizations about girls and women. Limiting Title

 4   IX’s protections disproportionately impacts female students, a fact which motivated
 5
     decisionmakers. Specifically, decisionmakers at the Department hold the discriminatory views,
 6
     as evidenced by Secretary DeVos’s and Ms. Jackson’s statements and coordination with others
 7
     who hold the same views, that (1) many girls and women who report sexual harassment,
 8
     including sexual violence, have misunderstood a harmless romantic advance and (2) most girls
 9

10   and women who report sexual violence either are lying or have regret about a consensual sexual

11   encounters. By reducing protections for survivors, in the Department’s view, they would reduce
12   and discourage women and girls from making such reports of their sexual assaults, reports that
13
     Department decisionmakers tend not to believe.
14
                   The Devastating Effects of the Department’s 2017 Title IX Policy
15
     123.127.       The 2017 Title IX Policy curtails important protections against sexual harassment.
16

17   This rollback has had devastating effects on students’ equal access to educational opportunity,

18   which is all too often thwarted on the basis of their sex.

19   124.128.       Following the issuance of the 2017 Title IX Policy, schools have modified and/or
20   stated their intention to modify their practices. For example, in the weeks following the issuance
21
     of the 2017 Title IX Policy, the South Dakota Board of Regents proposed “emergency revisions”
22
     to its Title IX policyPolicy that “were required to comply with the Interim Guidance [i.e., 2017
23
     Title IX Policy] issued on September 22, 2017.”59 The Board identified “revisions … to comply
24

25
     59
        South Dakota Board of Regents, Minutes of the Meeting, Oct. 3-5, 2017, at
26
     20, https://www.sdbor.edu/the-board/minutes/Documents/BOR_Minutes_102017.pdf
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 46
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 47 of 59



     with the requirements contained in the Interim Guidance.”60    It ultimately made a host of
 1

 2   changes to its policy to “align with” and “follow[]” the Interim Guidance. 61 The changes made

 3   by South Dakota Board of Regents include, among others, modifications to its policy on interim

 4   measures, sanctions, and mediation to “explicitly incorporate language contained in the interim
 5
     guidance.”62 As another example, following issuance of the 2017 Title IX Policy and after the
 6
     Department closed an investigation into the handling of campus sexual violence at the University
 7
     of Houston, the university’s spokesman stated that, in light of the current guidance, the
 8
     university may make some changes to how it adjudicates sexual misconduct violations to “better
 9

10   align with the [Department of Education’s] expectations to how we ensure due process.”63 In

11   addition, the University of Michigan has changed its Title IX policyPolicy to adopt the option of
12   mediation between an accused student and a survivor in cases of sexual assault. This new
13

14

15

16   60
        South Dakota Board of Regents, Title IX Interim Guidance, Oct. 3-5, 2017, at 1,
17   https://www.sdbor.edu/the-
     board/agendaitems/2014AgendaItems/2017%20Agenda%20Items/October0317/5_O_BOR1017.
18   pdf.
     61
19      South Dakota Board of Regents, Minutes of the Meeting, Dec. 5-7, 2017, at 30,
     https://www.sdbor.edu/the-board/minutes/Documents/BOR_Minutes_1217_DRAFT.pdf
20   62
        South Dakota Board of Regents, Title IX Interim Guidance, Revisions to Board Policies, Dec.
21   5-7, 2017, at 1, https://www.sdbor.edu/the-
     board/agendaitems/2014AgendaItems/2017%20Agenda%20Items/December17/7_E_BOR1217_
22   REVISED.pdf; see also Danielle Ferguson, South Dakota Board of Regents Passes Interim Title
     IX Sexual Assault Guidelines, Argus Leader, Dec. 7, 2017, http://www.argusleader.com/
23   story/news/2017/12/07/regents-pass-interim-title-ix-sexual-assault-guidelines/926445001/ (South
     Dakota State University vice president of student affairs stating that some of the changes were
24
     “substantive” but claiming that “most aren’t”).
25   63
       Lindsay Ellis, Feds Close Title IX Investigation Into University of Houston, Chron, Oct. 4,
     2017, http://www.chron.com/local/education/campus-chronicles/article/Feds-close-Title-IX-
26
     investigation-into-University-12253555.php.
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 47
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 48 of 59



     University of Michigan policy resulted from the Title IX policyPolicy change.64 The University
 1

 2   of Kentucky has also adopted new policies regarding disciplinary procedures relating to sexual

 3   assault, among which it now only permits appeals by students found responsible for sexual

 4   assault, not for the survivor.65
 5
     125.129.        Following the issuance of the 2017 Title IX Policy, universities have also changed
 6
     their policies in such a way that could delay resolution of reports of sexual misconduct, including
 7
     sexual assault.66
 8
     126.130.        Following the issuance of the 2017 Title IX Policy, the Department has begun to
 9

10   modify and limit its ongoing investigations and analysis of University responses to reports of

11   sexual misconduct, including sexual violence, to conform to the new Title IX policy.Policy. For
12   example, in June 2018 OCR issued a Letter of Findings against the University of North Carolina
13

14
     64
15    Jeremy Bauer-Wolf, Mediating Sexual Assault, Inside Higher Ed, Feb. 20,
     2018, https://www.insidehighered.com/news/2018/02/20/university-michigan-will-now-allow-
16   mediation-some-sexual-assault-cases; Rick Fitzgerald, U-M Revises Student Sexual and Gender-
     Based Misconduct Policy, The Univ. Record, Feb. 1, 2018, https://record.umich.edu/articles/u-
17   m-revises-student-sexual-gender-based-misconduct-policy (University of Michigan Public
     Affairs Office explains that “[t]he change [regarding mediation] also reflects the most recent
18
     guidance from the U.S. Department of Education's Office for Civil Rights.”).
19   65
       Jacob Eads, UK Administration Overhauls Disciplinary Policies Regarding Sexual Assault
     Claims, Kentucky Kernel, June 20, 2018, http://www.kykernel.com/news/uk-administration-
20
     overhauls-disciplinary-policies-regarding-sexual-assault-claims/article_d9808d74-74c2-11e8-
21   8509-67e774e9238c.html.
     66
        Press Release, Grand Valley State Univ., Update on the Impact of Interim Q&A Related to
22   Title IX (Oct. 2, 2017), https://www.gvsu.edu/inclusion/module-news-
23   view.htm?storyId=B4C32E26-0CC1-44BC-CCF964C4D07C10C3&siteModuleId=6D5DCE61-
     CC95-4B12-A9C94F3632A6F3DD (Grand Valley State University announcing it will remove
24   its 60-day time frame for investigations.); Kara Coleman, Auburn University Re-Evaluating Title
     IX Policies and Procedures, Feb. 9, 2018, www.oanow.com/news/auburnuniversity/auburn-
25   university-re-evaluating-title-ix-policies-and-procedures/article_16b90e14-ecf7-507c-a390-
     85c0ad88e538.html (Auburn University removed its 60-day time frame sometime “before
26
     Christmas” and now allows for “reasonable time,” which can be “three or four months.”).
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 48
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 49 of 59



     (“UNC”) stating that UNC’s sexual harassment policy was not equitable because it did not allow
 1

 2   for both parties to appeal.67 Questioned about how this finding was consistent with the new

 3   Policy, “Department spokeswoman Liz Hill said that OCR is in the process of correcting its

 4   correspondence with the university to let it know [UNC’s] policy is consistent with the
 5
     department’s temporary rules.”68 But for the new Policy, UNC would have remained subject to a
 6
     finding of noncompliance for the unequal appeal rights it permits, and would have been required
 7
     to change its practices through a binding Resolution Agreement. Now, due solely to the new
 8
     Policy, UNC need not enter into a legally-enforceable agreement with OCR or be subject to a
 9

10   proceeding seeking to withdrawal of federal funds.The Department subsequently modified its

11   Letter of Findings with the university in order to align this enforcement action with its guidance
12   in the 2017 Title IX Policy permitting unequal appeal rights when provided to the responding
13
     party.69
14
     127.131.       Following the issuance of the 2017 Title IX Policy, numerous individuals who
15
     have been the subject of sexual violence or harassment have expressed to the Plaintiffs a
16

17

18
     67
       Compl. Ltr. and Resolution Agreement, UNC & OCR (June 2018), https://www.unc.edu/wp-
19   content/uploads/2018/06/FINAL-R-LOF-UNC-Chapel-Hill-11132051-PDF-1.pdf. ED seems to
     no longer be publishing resolution agreements as a matter of course. None appear on its website
20
     post-dating the 2017 Title IX Policy, making it difficult to find additional examples.
21   68
        Jeremy Bauer-Wolf, The “Confusing” Case of UNC’s Title IX Violations, Inside Higher Ed,
     (June 27, 2018),, https://www.insidehighered.com/news/2018/06/27/unc-found-have-violated-
22   title-ix-multiyear-investigation.
23   69
       Compare U.S. Dep’t of Educ., OCR Complaint No. 11-13-2051 Letter of Findings, at 10 (June
     25, 2018), https://www.unc.edu/wp-content/uploads/2018/06/FINAL-R-LOF-UNC-Chapel-Hill-
24   11132051-PDF-1.pdf (determining that the university’s policy providing an appeal only to one
25   party “is not equitable”), with U.S. Dep’t of Educ., OCR Complaint No. 11-13-2051 Amended
     Letter of Findings, at 1 n.1 (June 28, 2018), https://www.unc.edu/wp-
26   content/uploads/2018/07/FINAL-AMENDED-R-LOF-UNC-Chapel-Hill-11132051-
     PDF_Redacted.pdf (amending prior Letter of Findings to “clarif[y]” that educational institutions
27   “may choose to allow an appeal . . . solely by the respondent or responding party . . . ”).
28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 49
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 50 of 59



     hesitance or unwillingness to report their incidents to their school authorities, citing the
 1

 2   Department’s 2017 Title IX Policy as the reason for their hesitation or unwillingness.

 3   128.132.       These devastating consequences have overwhelmingly and disproportionately

 4   harmed women and girls, among other populations that are disproportionately likely to be
 5
     targeted for sexual harassment and violence.
 6
     129.133.       As outlined more fully in paragraphs 10-34, the consequences of the
 7
     Department’s 2017 Title IX Policy have harmed and continue to harm Plaintiffs. Indeed,
 8
     Plaintiffs are organizations that assist and counsel survivors of sexual harassment, including
 9

10   sexual violence. As a result of the chilling effect that the Department’s change in policy has had

11   and continues to have on reporting sexual assault and other forms of sexual harassment,
12   Plaintiffs are unable to meet their missions of serving survivors of sexual violence and other
13
     forms of sexual harassment. Further, Plaintiffs have had to expend resources over and above
14
     normal levels to combat underreporting that has resulted from the Department’s change in
15
     policy, causing a diversion of resources away from their other core programmatic activities.
16

17   130.134.       The effects of the 2017 Title IX Policy have also required Plaintiffs to expend

18   resources over and above their normal levels to combat confusion among survivors and

19   educational institutions and to educate both on the requirements of Title IX’s antidiscrimination
20   provisions. These resource expenditures have taken away from Plaintiffs’ other core
21
     programmatic activities, causing a diversion of resources.
22
     Plaintiff Organizations’ Relationship to Female Survivors of Sexual Violence and Barriers
23         Those Women and Girls Face to Pursuing Federal Litigation to Challenge the
                                     Discriminatory 2017 Policy
24

25   131.   Plaintiff organizations have a close relationship with the women and girls they serve.

26   Each organization has attorney-client relationships with women and girl students who they

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 50
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 51 of 59



     represent in Title IX proceedings before schools.
 1

 2   As set forth above in paragraphs 10-34, Plaintiffs’ missions are aligned with advancing

 3   the interests of survivors of sexual harassment and assault, most of whom are women and girls,

 4   and protecting their clients, survivors of sexual harassment and assault, from discriminatory
 5
     treatment in their schools’ Title IX processes. In addition to the legal services they provide to
 6
     their clients, Plaintiffs’ other work reveals the alignment of their interests with those of
 7
     survivors.
 8
     132.     For example, SurvJustice provides training to schools to prevent and address sexual and
 9

10   gender-based violence to ensure compliance with federal law, enforcement of victim rights, and

11   development of a culture that supports survivors and encourages sexual respect. SurvJustice also
12   engages in policy advocacy to promote robust protections for survivors and to dispel rape myths
13
     about women and girls like those advocated by Ms. Jackson in her statement to the New York
14
     Times.
15
     132.     VRLC provides trainings to lawyers, advocates, and educators regarding sexual violence
16

17   on college campuses, including providing up to date research on who victims are, who

18   perpetrators are, how sexual violence is committed on campus, and on campus best practices to

19   prevent and respond to sexual violence.
20   132.     ERA’s mission is to fight for women’s equality and combat gender discrimination in
21
     education and employment, and it pursues this mission on behalf of students who have been
22
     sexually harassed and assaulted. In addition to providing direct legal assistance, including free
23
     advice and counseling, to such individuals, ERA represents them in litigation against schools,
24

25   school districts, and universities. ERA also files amicus briefs in cases involving the

26   interpretation and enforcement of anti-discrimination and other civil rights laws; provides

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 51
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 52 of 59



     technical assistance and serves as a consultant to other attorneys representing women and girls in
 1

 2   Title IX cases and related civil litigation; connects victims of sexual harassment, including

 3   sexual violence, to pro bono or other private attorneys; publishes and amplifies communications

 4   in which women and girls use their voices to advocate on issues related to gender justice;
 5
     partners with student activists and leaders to conduct outreach and education to promote gender
 6
     equity and awareness of Title IX-related rights in schools; and advocates for policies that
 7
     promote gender equity in education at the local, state, and federal level, including policies that
 8
     protect full and equal access to education for victims of sexual assault and harassment.
 9

10   133.    Individual women and girls affected by the discriminatory 2017 Title IX Policy face

11   barriers to bringing litigation on their own behalf to challenge the Policy as discriminatory.
12   The desire to maintain confidentiality is a significant barrier to students bringing a federal
13
     lawsuit to challenge the discriminatory Policy. Women and girls considering reporting sexual
14
     assault and harassment do so at the risk of having their sexual assault or harassment made public,
15
     an experience which many prefer to keep private and which still carries significant social stigma.
16

17   Each organization has observed its clients wrestling with whether to report an experience of

18   sexual assault or harassment against the risk of loss of confidentiality; many women and girls

19   ultimately decide not to make such reports in favor of not losing their privacy. Pursuing federal
20   litigation creates just as much, if not more, risk of publicity.
21
     134.    The loss of confidentiality also carries practical concerns for students. For example,
22
     VRLC clients have expressed concerns about the impact on their future career prospects if they
23
     bring complaints forward at their institution, much less in a federal court. This concern is
24

25   especially true for those graduate students and PhD candidates who have been harassed or

26   assaulted by individuals who are powerful within their field. Coupled with the safety concerns,

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 52
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 53 of 59



     the implication of having a future employer know they have been sexually assaulted, resulting
 1

 2   from lost confidentiality following reporting, plus the potential for retaliation or stalking, victims

 3   are often placed in an untenable position of choosing between fighting for their rights in the

 4   present and navigating career implications for their future.
 5
     135.   The possibility of retraumatization is also a barrier to many students in bringing a federal
 6
     case to challenge the discriminatory Policy. SurvJustice and ERA have observed their clients
 7
     being retraumatized by schools’ hostile, retaliatory, and dilatory responses to their reports of
 8
     sexual violence, which have grown more common in the wake of the 2017 Title IX policy. In
 9

10   particular, ERA has observed institutional responses, which include but are not limited to long

11   delays in initiating and/or completing investigations, victim-blaming investigation tactics,
12   reversals of the role of victim and offender through, e.g., automatically issuing and enforcing
13
     mutual no-contact orders against students who report sexual assault and encouraging or
14
     facilitating facially retaliatory counter-complaints by respondents against victims, compound the
15
     trauma caused by being sexually assaulted. Plaintiffs’ clients would face the prospect of further
16

17   re-traumatization by participation in a federal lawsuit.

18   Participation in a federal lawsuit raises safety concerns for women and girl survivors of

19   sexual assault and harassment. Each organization has clients who have experienced retaliation
20   after reporting sexual assault or harassment, either by their assailant or by third-parties (such as
21
     peers, coaches, or professors), and clients who have experienced post-reporting stalking or other
22
     harassment by the assailant. All three Plaintiffs have observed that no-contact orders are
23
     frequently insufficient to protect survivors’ safety and/or are ignored at an institutional level.
24

25   ERA also has observed an increase in the frequency of institutions making no-contact orders

26   mutual, thereby automatically subjecting students who report sexual assault to restrictions on

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 53
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 54 of 59



     their movement and access to educational programs, privileges, and activities and making
 1

 2   complainants subject to discipline for otherwise permissible conduct. Inadequate responses by

 3   schools to students’ reports of sexual harassment and assault have led SurvJustice’s clients to

 4   believe that their experiences were not taken seriously and that their safety is not important.
 5
     Individual participation in a federal lawsuit with its attendant spotlight—on the assailant and the
 6
     school—would exacerbate these safety risks by creating additional motivation to retaliate.
 7
     Fear of retaliation is also a barrier against pursuing federal litigation to challenge the
 8
     discriminatory Policy. Many of the Plaintiff organizations’ clients remain students at the schools
 9

10   where they were assaulted. These students have been subject to retaliation, not only from the

11   harasser, but from the school itself. For example, VRLC has observed students encountering
12   barriers to accessing appropriate classes for an on-time graduation and additional procedural
13
     requirements for graduation, such as meeting with a new “advisor.” SurvJustice’s clients have
14
     also expressed fear of being retaliated against for going public with their experience of sexual
15
     assault and harassment. Becoming a named plaintiff in a federal lawsuit would likely exacerbate
16

17   those retaliatory responses if the portrayal of the school’s Title IX process in the lawsuit was

18   critical.

19   137.    In addition, Plaintiffs have observed practical and procedural barriers to individual
20   students being able to bring a constitutional claim or effectively vindicate their constitutional
21
     rights through a lawsuit challenging the 2017 Title IX Policy. The student’s claim as to the
22
     Department’s Policy likely would not be ripe until after she had been sexually assaulted and
23
     proceeded through the campus Title IX process to completion. Even if she had not graduated by
24

25   the time the campus Title IX process concluded, it is extremely likely that she would have

26   graduated (or been pushed out of school) by the time she could obtain relief in a federal lawsuit,

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 54
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 55 of 59



     making any requests for relief practically – if not legally – moot.
 1

 2                                          ClaimsClaim for Relief

 3
                                             Count One
 4      (Violation of the Equal Protection Guarantee of the Fifth AmendmentAdministrative
                                   Procedure Act, 5 U.S.C. § 706)
 5

 6   138.135.         Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

 7   herein.

 8   139.      The Due Process Clause of the Fifth Amendment to the United States Constitution
 9
     forbids the federal government from denying equal protection of the laws, including by
10
     discriminating on the basis of sex.
11
     140.      In issuing the 2017 Title IX Policy, Defendants were motivated, at least in part, by their
12
     discriminatory—and baseless—gender stereotype that many women and girls lack credibility
13

14   with regard to sexual harassment and assault. Such stereotype includes the perception that

15   women and girls who report sexual harassment misunderstood a harmless romantic advance and
16   that those who report sexual violence are often either lying or have regret about a consensual
17
     sexual encounter.
18
     141.      The statements and actions of Secretary DeVos and Ms. Jackson, as well as the
19
     circumstances under which the 2017 Title IX Policy change was issued, further demonstrate that
20

21   Defendants issued the 2017 Title IX Policy knowing it would have a disparate impact on women,

22   who constitute the overwhelming majority of sexual harassment and assault survivors, by

23   reducing federal protections for victims of sexual harassment and assault. They took this action
24   not despite this impact on women, but because of it.
25
     142.      Defendants, in issuing the 2017 Title IX Policy based on gender stereotyped
26
     assumptions—as evidenced by decisionmakers’ statements and reliance on and solicitation of
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 55
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 56 of 59



     input from groups espousing those very assumptions, departing from normal agency processes,
 1

 2   acting with the knowledge that the policy would disproportionately impact female students, and

 3   motivated by that disproportionate impact—discriminated on the basis of sex in violation of the

 4   Due Process Clause of the Fifth Amendment.
 5
     136.   The Administrative Procedure Act (“APA”) empowers this Court to set aside agency
 6
     action that is arbitrary, capricious, or contrary to law. It also requires an agency to provide a
 7
     sufficient explanation for its actions and empowers this Court to set aside actions that were
 8
     undertaken without observance of procedure required by law.
 9

10   137.   The 2017 Title IX Policy is the Department’s current policy for interpreting and

11   enforcing Title IX; it contains expectations and mandates for recipients that represent a shift
12   away from prior policy. Although labeled as interim, the 2017 Title IX Policy is final agency
13
     action for the purposes of the APA because it represents a conclusive shift in Department policy
14
     that governs the enforcement and interpretation of Title IX and because it has no definite
15
     termination date. Schools that receive Department funding are expected and obliged to comply
16

17   with the Policy in part based on the assurances of compliance they sign in order to receive such

18   funding.

19   138.   By issuing the 2017 Title IX Policy, the Defendants have adopted a policy that is
20   arbitrary, capricious, and contrary to law.
21

22

23

24

25

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 56
            Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 57 of 59



     139.    Among other particulars, the 2017 Title IX policy arbitrarily and without reasoned
 1

 2   explanation eliminates protections designed to prevent a discriminatory educational environment.

 3   It does so, for example, by permitting the use of mediation to resolve claims of sexual assault,

 4   which is not only arbitrary and unexplained, but also directly contradicts the Department’s 2001
 5
     Guidance. It also fails to consider the reliance interests that students have in the continuation of
 6
     those protections.
 7
     140.    In addition, the 2017 Title IX policy fails to articulate an adequate reason for, or in some
 8
     cases even acknowledge, its departure from prior guidance documents and other Department
 9

10   interpretations of Title IX and its implementing regulations, including the 2014 Q&A, 2011 Dear

11   Colleague Letter, and 2001 Guidance.
12   141.    Defendants’ proffered explanation for issuing the Policy is based upon mistakes of fact
13
     and law.
14
     142.    Defendants also acted in an arbitrary and capricious manner by implementing their 2017
15
     Title IX policy without following the procedures required by law.
16

17   143.    As a result of Defendants’ unlawful actions, Plaintiffs have been harmed and their

18   missions frustrated, as outlined more fully in paragraphs 10-3411-35 above.

19
                                                 Count Two
20                                          (Ultra Vires Action)70
21
     Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth herein.
22
     144.    This Court has the power to set aside actions by the Executive Branch that are ultra vires
23
     (i.e., without legal authority).
24

25

26   70
       Plaintiffs are not alleging additional facts in support of their ultra vires claim, but maintain it
27   for the purpose of appeal, if necessary.

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 57
              Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 58 of 59



     145.      In adopting the 2017 Title IX policy and permitting recipients of federal funding to adopt
 1

 2   policies that disadvantage victims of sexual harassment, including sexual violence, and benefit

 3   the alleged perpetrators, such as by permitting educational institutions to provide one-sided

 4   appellate rights, and in considering factors unrelated to Title IX’s mandate in doing so,
 5
     Defendants have acted in excess of their legal authority.
 6

 7   WHEREFORE, Plaintiffs pray that this Court:

 8          1. Declare the Dear Colleague Letter and the Q&A issued in September 2017 unlawful;
 9
            2. Issue an injunction ordering Defendants to vacate the Dear Colleague Letter and the
10
              Q&A issued in September 2017;
11
            3. Award Plaintiffs costs, attorneys’ fees, and other disbursements for this action; and
12

13          4. Grant any other relief this Court deems appropriate.

14   DEMAND FOR JURY TRIAL.

15
     Respectfully submitted,                                                     Date: October 31April
16   18, 2018

17   /s/ Robin F. Thurston
     Alice Y. Abrokwa*
18   Leecia Welch (CA Bar No. 208741)
     Alice Y. Abrokwa*
19   Seth Galanter*
20   National Center for Youth Law
     405 14th Street, 15th Floor
21   Oakland, CA 94612, and
     1313 L Street, NW, Suite 130
22   Washington, DC 20005
     Ph: (510) 835-8098
23   Fax: (510) 835-8099
24   Emails: lwelch@youthlaw.org, sgalanter@youthlaw.com, aabrokwa@youthlaw.org

25   Jennifer A. Reisch (CA Bar No. 223671)
     Equal Rights Advocates
26   1170 Market Street, Suite 700
     San Francisco, CA 94102
27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 58
           Case 3:18-cv-00535-JSC Document 123-1 Filed 04/18/19 Page 59 of 59



     Ph: (415) 896-0672
 1   Fax: (415) 231-0011
 2   Email: jreish@equalrightsadvocates.org

 3   Javier M. Guzman*
     Robin Thurston*
 4   Karianne Jones*
     Democracy Forward Foundation
 5
     1333 H St. NW
 6   Washington, DC 20005
     Ph: (202) 448-9090
 7   Fax: (202) 701-1775
     Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
 8   kjones@democracyforward.org
 9
     Emily Martin*
10   Neena Chaudhry*
     Sunu Chandy*
11   National Women’s Law Center
     11 Dupont Circle, NW, Suite 800
12   Washington, DC 20036
     Ph: (202) 588-5180
13
     Fax: (202) 588-5185
14   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, etang@nwlc.org, schandy@nwlc.org,

15   *Admitted pro hac vice
16   Counsel for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
     SecondThird Amended Complaint for Injunctive Relief; Case No.: 3:18-cv-00535-JSC
                                     Page: 59
